                                        Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 1 of 12



                               1   Sue Ann Salmon Evans, State Bar No. 151562
                                   sevans@DWKesq.com
                               2   Keith A. Yeomans, State Bar No. 245600
                                   kyeomans@DWKesq.com
                               3   DANNIS WOLIVER KELLEY
                                   115 Pine Avenue, Suite 500
                               4   Long Beach, CA 90802
                                   Telephone: 562.366.8500
                               5   Facsimile: 562.366.8505

                               6   David R. Holmquist, State Bar No. 179872
                                   david.holmquist@lausd.net
                               7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                                   OFFICE OF GENERAL COUNSEL
                               8   333 S. Beaudry Avenue, 24th Floor
                                   Los Angeles, CA 90017
                               9   Telephone: 213.241.6601
                                   Facsimile: 213.241.8444
                              10
                                   Attorneys for Plaintiff-Intervenor
                              11   Los Angeles Unified School District
 115 PINE AVENUE, SUITE 500




                              12                                UNITED STATES DISTRICT COURT
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                               NORTHERN DISTRICT OF CALIFORNIA

                              14                                   SAN FRANCISCO DIVISION

                              15

                              16   STATE OF CALIFORNIA, et al.,             Case No. 3:18-cv-01865-RS

                              17                 Plaintiffs,
                                   v.                                       LOS ANGELES UNIFIED SCHOOL
                              18                                            DISTRICT’S NOTICE OF JOINDER AND
                                   WILBUR L. ROSS, JR., et al.,             OPPOSITION TO MOTION FOR
                              19                                            SUMMARY JUDGMENT
                                                 Defendants.
                              20                                            Judge: Hon. Richard Seeborg
                                                                            Courtroom: 3
                              21                                            Date: December 7, 2018
                                                                            Time: 10:00 a.m.
                              22

                              23                                            Complaint filed March 26, 2018
                                                                            First Amended Complaint filed May 4, 2018
                              24
                                                                            Trial date: January 7, 2019
                              25

                              26
                              27

                              28

                                                                            1
DWK DMS 3321003v1
                                         LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 2 of 12



                               1   TO THE COURT, PARTIES, AND ATTORNEYS OF RECORD:

                               2          PLEASE TAKE NOTICE that plaintiff-intervenor Los Angeles Unified School District

                               3   (“LAUSD” or “District”) respectfully joins in all arguments, evidence, and objections set forth in

                               4   plaintiffs’ State of California, County of Los Angeles, City of Los Angeles, City of Fremont, City

                               5   of Long Beach, City of Oakland, and City of Stockton’s (collectively, “Plaintiffs”) opposition to

                               6   defendants Wilbur L. Ross, Jr., United States Department of Commerce, Ron Jarmin, and United

                               7   States Census Bureau’s (collectively, “Defendants”) motion for summary judgment (ECF#89)

                               8   filed on May 4, 2018.

                               9          LAUSD’s claims in this litigation are substantially identical to Plaintiffs’ claims. In the

                              10   interest of judicial economy and to avoid redundancy and undue burden, LAUSD joins in

                              11   Plaintiffs’ opposition papers to Defendants’ motion for summary judgment. In the accompanying
 115 PINE AVENUE, SUITE 500




                              12   Memorandum of Points and Authorities, LAUSD addresses individual issues relating to
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   LAUSD’s standing.

                              14   DATED: November 16, 2018                          DANNIS WOLIVER KELLEY
                                                                                     SUE ANN SALMON EVANS
                              15                                                     KEITH A. YEOMANS

                              16
                                                                                     By: /s/Sue Ann Salmon Evans
                              17                                                     SUE ANN SALMON EVANS
                                                                                     Attorneys for Plaintiff-Intervenor
                              18                                                     Los Angeles Unified School District

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                           2
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                          Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 3 of 12



                               1                                                      TABLE OF CONTENTS

                               2   TABLE OF CONTENTS ................................................................................................................ 3

                               3   TABLE OF AUTHORITIES .......................................................................................................... 4

                               4   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 5

                               5   I.        INTRODUCTION ............................................................................................................... 5

                               6   II.       LAUSD HAS ARTICLE III STANDING .......................................................................... 6

                               7             A.        Addition of the Citizenship Question Creates a Reasonable and Substantial
                                                       Risk of a Differential Undercount Disproportionately Impacting LAUSD ............ 7
                               8
                                                       1.         A Differential Decline in Self-Response Rate to the 2020 Decennial
                               9                                  Census Will Result from the Inclusion of a Citizen Question .................... 7

                              10                       2.         The Citizenship Question Impacts Some Subpopulations More than
                                                                  Others .......................................................................................................... 7
                              11
                                                       3.         The 2020 Non-Response Follow Up Procedures Are Less Effective
 115 PINE AVENUE, SUITE 500




                              12                                  for the Subpopulations Most Impacted ....................................................... 8
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13             B.        The Substantial Risk of Loss of Any Federal Educational Funding to
                                                       LAUSD Confers Article III Standing ................................................................... 10
                              14
                                   III.      CONCLUSION ................................................................................................................. 12
                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                              3
DWK DMS 3321003v1
                                           LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                        Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 4 of 12



                               1
                                                                                     TABLE OF AUTHORITIES
                               2
                                   Federal Cases
                               3
                                   Animal Welfare Inst. v. Kreps,
                               4      561 F.2d 1002 (D.C. Cir. 1977) ............................................................................................... 11
                               5   Carpenters Indus. Council v. Zinke,
                               6      854 F.3d 1 (D.C. Cir. 2017) ................................................................................................. 6, 11

                               7   Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster Bay,
                                      868 F.3d 104 (2d Cir. 2017) ....................................................................................................... 6
                               8
                                   Clapper v. Amnesty Int’l USA,
                               9      568 U.S. 398 (2013) ................................................................................................................... 6
                              10   Evenwel v. Abbott,
                                      2015 WL 5675832 (U.S. 2015) .................................................................................................. 9
                              11
                                   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                                       528 U.S. 167 ............................................................................................................................... 6
                              13
                                   Plyer v. Doe,
                              14      457 U.S. 202 (1982) ........................................................................................................... 10, 11
                              15   Spokeo, Inc. v. Robbins,
                                      136 S. Ct. 1540 (2016) ............................................................................................................... 6
                              16
                                   Susan B. Anthony List v. Driehaus,
                              17
                                      134 S. Ct. 2334 (2014) ............................................................................................................... 6
                              18
                                   Wisconsin v. City of New York,
                              19      517 U.S. 1 (1996) ................................................................................................................... 7, 8

                              20   State Cases
                              21   M. W. v. Panama Buena Vista Union Sch. Dist.,
                                      110 Cal.App.4th 508, 1 Cal. Rptr. 3d 673 (Cal. App. 5th Dist. 2003) ..................................... 10
                              22

                              23   Wells v. One2One Learning Found.,
                                      39 Cal.4th 1164, 141 P.3d 225 (Cal. 2006) .............................................................................. 11
                              24
                                   Federal Statutes
                              25
                                   20 U.S.C. § 7113(b)(1)(a) .............................................................................................................. 12
                              26
                                   Rules
                              27
                                   FRCP 30(b)(6) .................................................................................................................................. 9
                              28

                                                                              4
DWK DMS 3321003v1
                                           LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                        Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 5 of 12



                               1                       MEMORANDUM OF POINTS AND AUTHORITIES

                               2   I.     INTRODUCTION

                               3          To establish standing, Los Angeles Unified School District (“LAUSD” or “District”) need

                               4   only demonstrate a substantial risk of losing any amount of federal education funding as a result

                               5   of Defendants’ decision to add the citizenship question to the 2020 decennial census. The Census

                               6   Bureau’s own records establish that addition of the citizenship question to the 2020 decennial

                               7   census will result in a differential non-response rate among households with at least one non-

                               8   citizen of 5.1% and 5.8%. These households, numbering in the millions, are not evenly

                               9   distributed across socio-economic subgroups, and disproportionately consist of immigrant,

                              10   Hispanic, and other minority communities. The reason is obvious—fear that federal government

                              11   officials will (mis)use their citizenship responses information in a potential immigration actions
 115 PINE AVENUE, SUITE 500




                              12   against their loved ones. This fear has been well-recognized and documented by Census Bureau
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   officials for decades. To preserve the integrity of the enumeration, the Census Bureau has

                              14   opposed (and continues to oppose) addition of a citizenship question.

                              15          Defendants take the untenable position that the Census Bureau’s Non-Response Follow

                              16   Up (“NRFU”) procedures will recapture the millions of households that do not self-respond

                              17   directly resulting from the inclusion of a citizenship question. But the Census Bureau

                              18   acknowledges that NRFU has always struggled to enumerate individuals in the hard to count

                              19   subpopulations most affected by the inclusion of a citizenship question. All available evidence

                              20   supports the conclusion that the Census Bureau’s efforts will be unsuccessful and will result in a

                              21   differential, net undercount of the affected communities. It is irrelevant that, by law, responding

                              22   to the census is mandatory and that individual responses are confidential. Even assuming

                              23   undocumented individuals were familiar with these laws, which strains credulity, their fear of

                              24   deportation or other adverse immigration action far outweighs their concerns with the decennial

                              25   census. The current Administration’s aggressive immigration policies and rhetoric has only

                              26   heightened fears within the impacted communities. The Census Bureau’s follow up efforts and

                              27   outreach activities will face the same recalcitrance that will inevitably lead millions of households

                              28   to not respond to the 2020 decennial census in the first instance.

                                                                            5
DWK DMS 3321003v1
                                         LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                         Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 6 of 12



                               1            LAUSD is the second largest and perhaps most diverse school district in the country and

                               2   is home to the same communities adversely and disproportionately impacted by the addition of a

                               3   citizenship question. The District receives hundreds of millions in federal education funding tied

                               4   directly to Census data. Any differential undercount of immigrant or Hispanic subpopulations

                               5   will have a disproportionate impact on the District’s funding. This substantial risk of lost federal

                               6   funding confers Article III standing on LAUSD.

                               7   II.      LAUSD HAS ARTICLE III STANDING

                               8            To establish Article III standing, “a plaintiff must show (1) it has suffered an ‘injury in

                               9   fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

                              10   hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it

                              11   is likely, as opposed to merely speculative, that the injury will be redressed by a favorable

                                   decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   (2000). An injury is particularized where it “affect[s] the plaintiff in a personal and individual

                              14   way.” Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1548 (2016). A concrete injury must be “‘real,’

                              15   and not ‘abstract.’” Id. at 1449. Where a plaintiff’s injuries are economic, the loss of a single

                              16   dollar constitutes an injury in fact. Carpenters Indus. Council v. Zinke, 854 F.3d 1, 5 (D.C. Cir.

                              17   2017).

                              18            In the context of future injuries, it is sufficient for a plaintiff to establish a “risk of real

                              19   harm.” Spokeo, 136 S. Ct. at 1548.        Whether an alleged future injury is imminent “is

                              20   concededly a somewhat elastic concept.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

                              21   (2013). While “‘[a]llegations of possible future injury’ are not sufficient,” neither is a plaintiff

                              22   required to “demonstrate that it is literally certain that the harms they identify will come about.”

                              23   Clapper, 568 U.S. at 409 & 414 n.5; see also Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,

                              24   2341 (2014). Along this continuum, it is sufficient to demonstrate a reasonable and substantial

                              25   risk of real harm. Id.

                              26            In a case with multiple plaintiffs, standing for all plaintiffs is satisfied so long as any

                              27   single plaintiff establishes standing. See Centro de la Comunidad Hispana de Locust Valley v.

                              28   Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir. 2017).

                                                                             6
DWK DMS 3321003v1
                                          LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                       Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 7 of 12



                               1          A.      Addition of the Citizenship Question Creates a Reasonable and Substantial
                                                  Risk of a Differential Undercount Disproportionately Impacting LAUSD
                               2
                                                  1.      A Differential Decline in Self-Response Rate to the 2020 Decennial
                               3                          Census Will Result from the Inclusion of a Citizen Question

                               4          Defendants incorrectly suggest there is some dispute as to whether the act of adding a

                               5   citizenship question to the 2020 census will result in a differential decline in initial self-response

                               6   rates. Defendants’ Motion for Summary Judgment (“MSJ”) at 6, lines 12-14. But there is no

                               7   evidentiary dispute on this point. In its initial analysis of the Department of Justice’s request to

                               8   include a citizenship question, the Census Bureau compared the 2010 decennial census data with

                               9   the 2010 American Community Survey (“ACS”) data and determined “the decline in self

                              10   response was 5.1 percentage points greater for noncitizen households than for citizen

                              11   households.” AR 1280; see also, AR 1311 (“inclusion of a citizenship question on the 2020

                                   Census questionnaire is very likely to reduce the self-response rate”). After additional time to
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   consider the issue, the Census Bureau increased its estimate to a projected 5.8 percent decline in

                              14   self-response rate among households with one or more non-citizens. Evans Decl., ¶ 3 & Exh. A

                              15   [COM_DIS00009871]. This roughly translates to between 0.6 to 2.1 million U.S. households.

                              16   MSJ, Exh. A [Abowd Decl.] at ¶ 69. According to the Census Bureau itself, millions of

                              17   households will not self-respond if the citizenship question is added.

                              18                  2.      The Citizenship Question Impacts Some Subpopulations More than
                                                          Others
                              19

                              20          Differential undercounts in the decennial census persist among several subpopulations.

                              21   “Since at least 1940, the Census Bureau has thought that the undercount affects some racial and

                              22   ethnic minority groups to a greater extent than it does whites.” Wisconsin v. City of New York,

                              23   517 U.S. 1, 7 (1996); see also, Evans Decl., ¶ 4, Exh. B [2010 Census Coverage Memo] at 15.

                              24   The expected decline in self-response rate resulting from the addition of the citizenship question

                              25   will, as one may reasonably expect and the Census Bureau recognizes, impact immigrant

                              26   communities more than others. Significant disparate impacts are seen in minority communities,

                              27   particularly the Hispanic community. The ACS break off rate (i.e., the rate at which an individual

                              28   discontinues the ACS survey during any particular question) for the citizenship question was nine

                                                                           7
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 8 of 12



                               1   times higher for Hispanics as compared to Whites. AR 1281. Even more concerning, this

                               2   disparity appears to be getting worse during the current Administration. After comparing the

                               3   2013 ACS data with the 2016 ACS data, the Census Bureau acknowledged that the Hispanic

                               4   subpopulation has demonstrated an increase in item non-response rate to the citizenship question.

                               5   AR 1280. The Census Bureau further acknowledges that its estimates are “conservative” and that

                               6   “the differences between citizen and noncitizen response rates and data quality will be amplified

                               7   during the 2020 Census compared to historical levels. Hence, the decrease in self-response for

                               8   citizen households in 2020 could be much greater than the 5.1 percentage points we observed

                               9   during the 2010 Census.” AR 1282.

                              10                  3.      The 2020 Non-Response Follow Up Procedures Are Less Effective for
                                                          the Subpopulations Most Impacted
                              11
                                          Defendants claim the Census Bureau’s NRFU procedures will cure the massive and
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   differential decline in self-responses that will result from addition of the citizenship question.

                              14   MSJ at 9-12. Defendants point to a variety of procedures designed to enumerate households that

                              15   fail to self-respond, including up to six mailings, up to six in-person visits from enumerators,

                              16   imputation of data derived from administrative records, and proxy responses obtained from

                              17   neighbors. Id. Additionally, Defendants tout comprehensive advertising and outreach programs

                              18   to educate and encourage self-response. Id. at 10. But these are the same strategies used with

                              19   only limited success by the Census Bureau for decades. Evans Decl., ¶ 4, Exh. B at 15; see also,

                              20   e.g., Wisconsin, 517 U.S. at 7-8 (Census Bureau “adopted a wide variety of measures to reduce

                              21   the rate of error in the 1990 enumeration,” including a simplified questionnaire, increased use of

                              22   automation, advertising campaigns targeting undercounted populations, and targeted assistance

                              23   for non-English speaking residents). Apart from an increased use of automation for the 2020

                              24   decennial census, Defendants do not point to any significant changes to the Census Bureau’s

                              25   NRFU procedures at all, and certainly nothing that is designed to correct the massive differential

                              26   decline in self response among non-citizen households that the Census Bureau admits will occur

                              27   if the citizenship question is added or otherwise address the fear generated by the

                              28   Administration’s aggressive immigration related policies and rhetoric.

                                                                           8
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 9 of 12



                               1          All available evidence supports the same conclusion—the Census Bureau’s NRFU efforts

                               2   will not completely succeed in negating the differential impact of adding the citizenship

                               3   question—evidence which is uncontroverted by Defendants. As an initial matter, the Census

                               4   Bureau acknowledges that the subpopulations most impacted by the addition of a citizenship

                               5   question (e.g., non-citizen, immigrants, Hispanics, other minority groups) are also regarded as

                               6   hard to count subpopulations. Evans Decl., ¶ 5 & Exh. C [NAC Admin Records Report] at 8-11.

                               7          According to the Census Bureau’s own focus/survey groups, there are rising concerns

                               8   among these communities resulting from the current Administration’s widely publicized

                               9   immigration enforcement policies. See, e.g., AR 1256; Escudero Decl. ¶ 14; Evans Decl., Exh. C

                              10   at 8-11. These concerns are well recognized by Census Bureau officials.

                              11          A mandatory inquiry into citizenship status is all the more likely to engender
                                          privacy concerns, particularly among non-citizens. “The nuanced reasons for the
                                          question … will of course be lost to millions upon millions of Americans. The
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                                          question will be viewed with suspicion.” “[I]t is foolish to expect that census-
                              13          taking is immune from anxieties that surround such issues as undocumented
                                          aliens, immigration enforcement, terrorism prevention, national identity cards,
                              14          total information awareness, and sharp increases in surveillance generally.”

                              15   Brief of Former Directors of the U.S. Census Bureau as Amici Curiae in Support of Appellees,

                              16   Evenwel v. Abbott, 2015 WL 5675832, *23-24 (U.S. 2015).

                              17          The Census Bureau further acknowledges that “[t]hose refusing to self-

                              18   respond due to the citizenship question are particularly likely to refuse to respond in NRFU as

                              19   well, resulting in a proxy response.” AR 1311; Evans Decl., ¶ 6 & Exh. D [Census Bureau FRCP

                              20   30(b)(6) Depo. Transcript dated Oct. 5, 2018] at 451:3-9. But proxy responses are less accurate,

                              21   more likely to result in an omission, and given the pervasiveness of the concerns among

                              22   immigrant communities, enumerators will likely face the same reluctance to participate from

                              23   proxies too. Evans Decl., Exh. D [Census Bureau Depo] at 382:22 to 383:5, 386:2 to 387:10,

                              24   451:3-9, & 461:13-21. The Census Bureau’s reliance on administrative records is also

                              25   problematic. The Census Bureau acknowledges that administrative records are less accurate, less

                              26   complete, and less likely to exist at a far higher rate for the impacted subpopulations. Evans

                              27   Decl., Exh. C at 8-11; Evans Decl., Exh. D [Census Bureau FRCP 30(b)(6) Depo. Transcript

                              28   dated Oct. 5, 2018] at 389:17 to 391:4-392:4. In the aggregate, and despite the Census Bureau’s

                                                                           9
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 10 of 12



                               1   best efforts, the addition of a citizenship question will result in an incremental increase in

                               2   omissions disproportionately affecting immigrant and Hispanic communities.

                               3          A known problem, which the Census Bureau acknowledges cannot be cured by NRFU,

                               4   arises when a member of a household responds to the census but deliberately omits non-citizen

                               5   household members in the response. Evans Decl., Exh. D [Census Bureau Depo] at 394:14-20, &

                               6   396:2 to 399:2. Because the Census Bureau receives a household response, it does not initiate

                               7   NRFU, and there is no procedure or protocol to recapture those uncounted individuals. Id.

                               8          An abundance of uncontroverted evidence, all from the Census Bureau itself,

                               9   acknowledges the inadequacy of NRFU to adequately enumerate the hard to count subpopulations

                              10   most directly impacted by the addition of the citizenship question, creating a substantial risk of a

                              11   differential undercount.
 115 PINE AVENUE, SUITE 500




                              12          B.      The Substantial Risk of Loss of Any Federal Educational Funding to LAUSD
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                                                  Confers Article III Standing
                              13

                              14          LAUSD is the second largest school district in the country. Escudero Decl. ¶ 5. The

                              15   District’s enrollment for the 2017-18 school year included 513,592 students, 82% of which were

                              16   economically disadvantaged and 73% of which were Hispanic—averages far above the national

                              17   average. Escudero Decl. ¶ 4. By contrast, only 10% of LAUSD’s students are white. Id. Los

                              18   Angeles is home to one of the densest populations of foreign born persons in the country. And

                              19   for thousands of students, LAUSD is their only home. Escudero Decl. ¶¶ 6-12.

                              20          “A special relationship is formed between a school district and its students resulting in the

                              21   imposition of an affirmative duty on the school district to take all reasonable steps to protect its

                              22   students....Teaching and learning cannot take place without the physical and mental well-being of

                              23   the students. The school premises, in short, must be safe and welcoming.”” M. W. v. Panama

                              24   Buena Vista Union Sch. Dist., 110 Cal.App.4th 508, 517, 1 Cal. Rptr. 3d 673, 679 (Cal. App. 5th

                              25   Dist. 2003), citations omitted. LAUSD is neither inclined nor legally permitted to turn its back on

                              26   undocumented students, some of its most vulnerable charges. See, Plyer v. Doe, 457 U.S. 202

                              27   (1982) (state law depriving undocumented students access to public education violates 14th

                              28   Amendment).

                                                                           10
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 11 of 12



                               1          [T]he confluence of Government policies has resulted in “the existence of a large
                                          number of employed illegal aliens, such as the parents of plaintiffs in this case,
                               2          whose presence is tolerated, whose employment is perhaps even welcomed, but
                                          who are virtually defenseless against any abuse, exploitation, or callous neglect
                               3          to which the state or the state's natural citizens and business organizations may
                                          wish to subject them.”
                               4

                               5   Plyer, 457 U.S. at 218 (quoting Doe v. Plyer, 458 F.Supp. 569, 585 (1978)). It is these District

                               6   students and their families who are most likely to be impacted by any differential undercount in

                               7   the 2020 decennial census resulting from the addition of a citizenship question.

                               8          Defendants acknowledge that federal funding is often tied directly to census population

                               9   data. Evans Decl., Exh. D [Census Bureau Depo] at 456:22 to 457:10. Any differential

                              10   undercount that impacts some States, localities, or school districts more than others will

                              11   necessarily also result in a differential funding loss. Defendants attempt to argue that the
 115 PINE AVENUE, SUITE 500




                              12   potential loss in federal funding resulting from a differential undercount will be immaterial, with
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   funding levels “‘estimated to decline by 0.01% percent’ for Title I LEA grants....” (See, MSJ at

                              14   13-14, citing Gurrea Decl. ¶ 11.) Notably, Defendants offer no legal authority to support the

                              15   proposition that some quantum of financial injury is necessary to establish standing. Nor can

                              16   they. “[I]t is well settled that standing does not depend on the size or quantum of harm to the

                              17   party.” Animal Welfare Inst. v. Kreps, 561 F.2d 1002, 1008 (D.C. Cir. 1977). “Economic harm

                              18   to a business clearly constitutes an injury-in-fact. And the amount is irrelevant. A dollar of

                              19   economic harm is still an injury-in-fact for standing purposes.” Carpenters Indus. Council v.

                              20   Zinke, 854 F.3d 1, 5 (D.C. Cir. 2017).

                              21          LAUSD also disputes Defendants’ characterization of such losses as immaterial. When it

                              22   comes to public education, every dollar counts. “[T]here can be no doubt that public education is

                              23   among the state’s most basic sovereign powers. Laws that divert limited educational funds from

                              24   this core function are an obvious interference with the effective exercise of that power.” Wells v.

                              25   One2One Learning Found., 39 Cal.4th 1164, 1194, 141 P.3d 225, 238 (Cal. 2006), as modified

                              26   (Oct. 25, 2006). For the 2017-18 school year, even a decline of 0.01% in Title I, Part A, funds as

                              27   projected by Defendants would have decreased LAUSD’s funding allocation by $33,349.80.

                              28   Ryback Decl. ¶ 6. As Title IV, Part A, funds are based upon a proportional share of Title I

                                                                           11
DWK DMS 3321003v1
                                        LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92 Filed 11/16/18 Page 12 of 12



                               1   distributions, LAUSD’s Title IV funding would also be jeopardized. See 20 U.S.C.

                               2   § 7113(b)(1)(a). These concrete, particularized, and imminent economic injuries to LAUSD

                               3   would repeat every year for at least a decade. Far from being immaterial, Defendants’ estimated

                               4   decline in Title I funding of 0.01% effectively concedes that LAUSD will lose funding and has

                               5   sufficient standing to pursue its claims.

                               6   III.    CONCLUSION

                               7           For the foregoing reasons, and based upon the evidence and arguments advanced by

                               8   Plaintiffs and joined herein, Defendant’s motion for summary judgment must be denied.

                               9   DATED: November 16, 2018                         DANNIS WOLIVER KELLEY
                                                                                    SUE ANN SALMON EVANS
                              10                                                    KEITH A. YEOMANS

                              11
                                                                                    By: /s/Sue Ann Salmon Evans
                                                                                    SUE ANN SALMON EVANS
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                                                                                    Attorneys for Plaintiff-Intervenor
                              13                                                    Los Angeles Unified School District

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                             12
DWK DMS 3321003v1
                                          LAUSD’S NOTICE OF JOINDER AND MEMORANDUM IN OPPOSITION TO MSJ (18-cv-01865)
                                        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 1 of 91



                               1   Sue Ann Salmon Evans, State Bar No. 151562
                                   sevans@DWKesq.com
                               2   Keith A. Yeomans, State Bar No. 245600
                                   kyeomans@DWKesq.com
                               3   DANNIS WOLIVER KELLEY
                                   115 Pine Avenue, Suite 500
                               4   Long Beach, CA 90802
                                   Telephone: 562.366.8500
                               5   Facsimile: 562.366.8505

                               6   David R. Holmquist, State Bar No. 179872
                                   david.holmquist@lausd.net
                               7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                                   OFFICE OF GENERAL COUNSEL
                               8   333 S. Beaudry Avenue, 24th Floor
                                   Los Angeles, CA 90017
                               9   Telephone: 213.241.6601
                                   Facsimile: 213.241.8444
                              10
                                   Attorneys for Plaintiff-Intervenor
                              11   Los Angeles Unified School District
 115 PINE AVENUE, SUITE 500




                              12                                  UNITED STATES DISTRICT COURT
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                                 NORTHERN DISTRICT OF CALIFORNIA

                              14                                     SAN FRANCISCO DIVISION

                              15

                              16   STATE OF CALIFORNIA, et al.,                  Case No. 3:18-cv-01865-RS

                              17                   Plaintiffs,
                                   v.                                            DECLARATION OF SUE ANN SALMON
                              18                                                 EVANS IN SUPPORT OF LOS ANGELES
                                   WILBUR L. ROSS, JR., et al.,                  UNIFIED SCHOOL DISTRICT’S
                              19                                                 OPPOSITION TO MOTION FOR
                                                   Defendants.                   SUMMARY JUDGMENT
                              20
                                                                                 Judge: Hon. Richard Seeborg
                              21                                                 Courtroom: 3
                                                                                 Date: December 7, 2018
                              22                                                 Time: 10:00 a.m.

                              23
                                                                                 Complaint filed March 26, 2018
                              24                                                 First Amended Complaint filed May 4, 2018

                              25                                                 Trial date: January 7, 2019

                              26
                              27

                              28

                                                                                   1
DWK DMS 3322771v1
                                        DECLARATION OF SUE ANN SALMON EVANS IN SUPPORT OF LAUSD’S OPPOSITION TO MSJ (18-cv-01865)
                                        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 2 of 91



                               1                          DECLARATION OF SUE ANN SALMON EVANS

                               2   I, Sue Ann Salmon Evans, declare as follows:

                               3            1.     I am an attorney admitted to practice law before the United States District Court

                               4   for the Northern District . I am a shareholder in the law firm of Dannis Woliver Kelley

                               5   (“DWK”), and counsel of record for Los Angeles Unified School District (“LAUSD” or

                               6   “District”) in the matter of State of California v. Ross, U.S. District Court for the Northern

                               7   District of California, case no. 3:18-cv-01865 (the “Litigation”). I have personal knowledge of

                               8   the facts set forth in this declaration and if called as a witness could competently testify as

                               9   follows.

                              10            2.     As counsel of record for LAUSD in this Litigation, I am familiar with the

                              11   pleadings, discovery, and correspondence in this litigation and am similarly familiar with DWK’s
 115 PINE AVENUE, SUITE 500




                              12   record-keeping policies, practices, and procedures for maintaining same.
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13            3.     Attached hereto as Exhibit A is a true and correct copy of a document excerpt

                              14   bates stamped COM_DIS00009871 and produced by the United States Department of Commerce

                              15   in this Litigation, pursuant to the coordinated discovery agreement for the related census cases as

                              16   stipulated to by the parties and approved by Court Order dated August 17, 2018 (ECF#76).

                              17            4.     Attached hereto as Exhibit B is a true and correct copy of U.S. Census Bureau,

                              18   2010 Census Coverage Measurement Memorandum Series #2010-G-01, which I downloaded

                              19   from, and is available, at https://www.census.gov/coverage_measurement/pdfs/g01.pdf (last

                              20   visited, Nov. 16, 2018).

                              21            5.     Attached hereto as Exhibit C is a true and correct copy of U.S. Census Bureau,

                              22   Nat’l Advisory Comm. on Racial, Ethnic, and Other Populations, Final Report of the

                              23   Administrative Records, Internet, and Hard to Count Population Working Group (July 2016),

                              24   which I downloaded from, and is available, at https://www2.census.gov/cac/nac/reports/2016-07-

                              25   admin_internet-wg-report.pdf (last visited, Nov. 16, 2018).

                              26            6.     Attached hereto as Exhibit D are a true and correct copy of excerpts from the U.S.
                              27   Census Bureau’s FRCP 30(b)(6) deposition transcript dated October 5, 2018.

                              28   //

                                                                                      2
DWK DMS 3322771v1
                                        DECLARATION OF SUE ANN SALMON EVANS IN SUPPORT OF LAUSD’S OPPOSITION TO MSJ (18-cv-01865)
                                     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 3 of 91



                               1          I declare under penalty of perjury, under the laws of the State of California and the United

                               2   States, that the foregoing is true and correct.

                               3          Executed November 16, 2018, in Los Angeles, California.

                               4

                               5                                                     _____________________________________
                                                                                     Sue Ann Salmon Evans
                               6

                               7

                               8

                               9

                              10

                              11
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                       3
DWK DMS 3322771v1
                                     DECLARATION OF SUE ANN SALMON EVANS IN SUPPORT OF LAUSD’S OPPOSITION TO MSJ (18-cv-01865)
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 4 of 91




        EXHIBIT “A”
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 5 of 91




                       of Predicted 2016 ACS to
   Table 9. Comparison of                    to 2010 Census Response Rates
                                                                       Rates
   for AR Noncitizen and All Other Households with Their Own vs.
                                                             vs. All-Citizen
                                                                 All- Citizen
   Models
                                                                  2016 ACS
                                                                         ACS - - 2010 Census
     Model\Sample                                              AR noncitizen household sample
     AR noncitizen household model                                         -19.7
                                                                            (0.47)
     AR all-citizen
        all- citizen household model                                       -20.5
                                                                           -20.5
                                                                            (0.34)
     Difference-in-differences
     Difference -in-differences                                               0.8
                                                                            (0.58)
                                                                             (0.58)
     Model\Sample
     ModellSample                                                All other
                                                                     other household sample
     All other household
               household model                                             -21.7
                                                                            (0.33)
                                                                             (0.33)
     AR && ACS all-citizen
                  all- citizen household                                   -15.9
     model                                                                  (0.39)
                                                                            (0.39)
     Difference
     Difference-in-differences
                -in- differences                                            -5.8
                                                                            (0.51)
                                                                            (0.51)
    Source: 2016         1 -year file and 2016 Numident.
             2016 ACS 1-year                     Numident.
    Notes:
    Notes: 2010
            2010 Census
                 Census self-response
                           self-response is non-blank response to   to the first mailing.
                                                                                  mailing, and
                                                                                           and only   NRFU-eligible
                                                                                                only NRFU    -eligible
   housing
    housing units arc
                  are included. ACS self-response
                                         self-response is mail response.    The standard errors are in
                                                                response. The                         in parentheses.
    The
    The standard
         standard errors
                  errors for the 2010
                                    2010 Census -  - 2016 ACS response differences are calculated using   using Fay's
                                                                                                                 Fay's
   balanced
    balanced repeated replication variance
                                       variance estimation    method, with 80
                                                  estimation method.          80 replicate weights,
                                                                                             weights. adjusting the
    original weights by a coefficient
   original                  coefficient of 0.5. The difference-in-differences
                                                       difference -in- differences (Din)   standard errors (Sit)
                                                                                    (DID) standard           (SE) are
   calculated as DtD SESE = = ,,SE(Esti)2
                                ISE(Esti )2 +  + SE(Est2)2. where the the two estimates (Esr)
                                                                                          (Ea) arc
                                                                                                are the 2010 Census
   -- 2016 ACS differences
                 differences for the two
                                       two groups. The estimates use ACS housing         unit weights.
                                                                                housing unit   weights. 28.6
                                                                                                         28.6 percent
                                                                                                              percent
   are in the all other households group in 2016. The standard errors arc
   arc                                                                            are in parentheses. They arc are the
   standard
   standard errors of the model predictions.
                                    predictions, based
                                                  based on the bootstrapped regressions
                                                                               regressions in  Appendix Table
                                                                                            in Appendix    Table Al2
   that use 80 ACS replicate weights. The number of observations is             is 163.000   for the AR noncitizen
                                                                                   163,000 for
               sample and 477.000
   household sample          477,000 for the all
                                               all other household   sample.
                                                         household sample.



   Though suggestive, these exercises andand the ones performed below
                                                                    below are
                                                                           are not perfect laboratories for
                  self-response effect of inclusion of a citizenship
   studying the self-response                            citizenship question on on the
                                                                                    the 2020
                                                                                         2020 Census. The
                                                                                                       The
   ACS contains 75 questions, so any oneone question is unlikely to
                                                                  to stand out,
                                                                           out, whereas
                                                                                whereas an
                                                                                         an added question
   will be more visible in the 2020 Census questionnaire,      which contains
                                               questionnaire, which    contains just
                                                                                 just 10
                                                                                      10 other
                                                                                         other questions.53
                                                                                               questions 53
   Thus, we would ideally want to compare response rates      rates on
                                                                     on a short questionnaire
                                                                                  questionnaire without a
   citizenship question to one adding just the citizenship question. Second,
                                                                        Second, the level of concern about
          citizenship data for
   using citizenship       for enforcement purposes may be very different
                                                                     different in 2020 than it was
                                                                                               was in 2000
                                                                                                      2000
   or 2010,
      2010, soso a more recent test would be preferable.  These factors suggest the estimated effect on
                                              preferable. These                                          on
   self-response from the exercise in Table 9 is
   self-response                                is conservative.


   53
   " A preferable test would be
                              be a randonuied
                                   randomized control
                                               control trial  (RCT) comparing
                                                       trial (RCT)   comparing self-response
                                                                                 self-response rates where some
                                                                                               rates where  some households
                                                                                                                  households
       randomly chosen to have an 11
   are randoml                       11-question
                                       -question Census questionnaire    with a citizenship question (the treated group). and
                                                         questionnaire with                                               and
               chosen set of control
   a randomly chosen         control households receive a 10-question
                                                             10- question Census questionnaire without
                                                                                                 without citizenship.
                                                                                                         citizenship.

                                                                                                                             39




                                                                                                                         COM_DIS00009871
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 6 of 91




         EXHIBIT “B”
           Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 7 of 91




May 22, 2012

DSSD 2010 CENSUS COVERAGE MEASUREMENT MEMORANDUM SERIES #2010-G-01


MEMORANDUM FOR              David C. Whitford
                            Chief, Decennial Statistical Studies Division

From:                       Patrick J. Cantwell (Signed)
                            Assistant Division Chief, Sampling and Estimation
                            Decennial Statistical Studies Division

Prepared by:                Thomas Mule
                            Decennial Statistical Studies Division

Subject:                    2010 Census Coverage Measurement Estimation Report: Summary
                            of Estimates of Coverage for Persons in the United States


This report is one of twelve documents providing estimation results from the 2010 Census
Coverage Measurement program. This report provides a summary of the United States coverage
results for persons in households.

For more information, contact Thomas Mule on (301) 763-8322 or Patrick Cantwell on
(301) 763-4982.


cc:
DSSD CCM Contacts List
   Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 8 of 91




     Census Coverage Measurement Estimation Report


Summary of Estimates of Coverage for Persons in the United States




                                Prepared by
                               Thomas Mule



                   Decennial Statistical Studies Division
             Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 9 of 91



                                                           Table of Contents

Executive Summary ........................................................................................................................ 1
1.     Introduction ............................................................................................................................. 4
2.     CCM Coverage Estimation ..................................................................................................... 4
     2.1.     Net Coverage Estimation ................................................................................................. 4
     2.2.     Components of Census Coverage Estimation .................................................................. 6
       2.2.1.       Correct Enumerations for Components .................................................................... 6
       2.2.2.       Erroneous Enumerations for Components of Census Coverage ............................... 7
       2.2.3.       Whole-Person Census Imputations ........................................................................... 7
       2.2.4.       Omissions.................................................................................................................. 8
     2.3.     Statistical Testing ............................................................................................................. 8
3.     Limitations .............................................................................................................................. 9
     3.1.     Measures of Uncertainty Accounting for Sampling and Synthetic Error ........................ 9
     3.2.     Other Sources of Nonsampling Error .............................................................................. 9
4.     Summary of Coverage for the Total Household Population ................................................. 10
     4.1.     Net Coverage ................................................................................................................. 10
     4.2.     Components of Census Coverage .................................................................................. 10
       4.2.1.       Overall Summary .................................................................................................... 10
       4.2.2.       Erroneous Enumerations Due to Duplication ......................................................... 12
       4.2.3.       Whole-Person Census Imputations ......................................................................... 14
5.     Census Coverage for Demographic and Tenure Groupings ................................................. 14
     5.1.     Census Coverage for Race and Hispanic Origin............................................................ 14
     5.2.     Census Coverage by Tenure .......................................................................................... 17
     5.3.     Census Coverage by Age and Sex Groups .................................................................... 18
6.     Census Coverage for States and Other Governmental Entities ............................................ 20
7.     Census Coverage for Census Operational Areas .................................................................. 23
     7.1.     Type of Enumeration Area............................................................................................. 23
     7.2.     Bilingual Mailing Areas ................................................................................................. 24
     7.3.     Replacement Mailing Areas ........................................................................................... 25
8.     Census Coverage for Census Operational Outcomes ........................................................... 26
     8.1.     Mail Return Status ......................................................................................................... 26
     8.2.     Nonresponse Followup Operations ................................................................................ 27
     8.3.     Coverage Followup Operations ..................................................................................... 30
References ..................................................................................................................................... 35

                                                                         i
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 10 of 91



                                     Executive Summary

This document summarizes the 2010 survey-based coverage estimates for the household
population excluding Remote Alaska areas. The Census Coverage Measurement (CCM)
program produced net coverage results showing undercounts or overcounts using dual system
estimation. Comparisons to 1990 Census results are from the 1990 Post-Enumeration Survey
and to Census 2000 results are from the Accuracy and Coverage Evaluation Revision II
estimates.

Additionally, the CCM program produced the components of census coverage that include
erroneous enumerations and omissions. The CCM estimates of components of census coverage
have more detail relative to previous coverage surveys for which similar efforts were primarily
research-related.

Overall Household Population

The following are the key findings for the household population.

       The 2010 Census did not have a significant percent net undercount. The CCM estimated
       a net overcount of 0.01% (0.14% standard error) or 36,000 (429,000) persons. The CCM
       population estimate was not significantly different from the 2010 Census count. In
       previous studies, Census 2000 had a national net overcount of 0.49% (0.20%) while the
       1990 Census had a net undercount of 1.61% (0.20%).

       The CCM estimated 10.0 million erroneous enumerations in the 2010 Census. Of the
       10.0 million, 8.5 million were erroneous enumerations due to duplication while the
       remaining 1.5 million were erroneous enumerations due to other reasons.

       The 2010 Census had more erroneous enumerations due to duplication than Census 2000.
       The 8.5 million erroneous enumerations due to duplication in 2010 was larger than the
       Census 2000 estimate of 6.6 million duplicates.

       All demographic characteristics were imputed for 6.0 million census records. Of these,
       4.8 million were in housing units where a population count was obtained.

       The CCM estimated 16.0 million omissions in the 2010 Census. Part of this estimate of
       omissions may be attributed to the 6.0 million records with all characteristics imputed.

Coverage by Race and Hispanic Origin

The CCM continued to measure differential net coverage by race and Hispanic origin.

       The CCM estimated a net undercount of 2.06% for the Black alone-or-in-combination
       population for the 2010 Census. This was not statistically different from the
       Non-Hispanic Black domain estimate of 1.84% for Census 2000. The 2010 Census net
       undercount was significantly different from the 1990 estimate of 4.57%.

                                               1
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 11 of 91



       The CCM estimated a net undercount of 1.54% for the Hispanic population. This was
       not statistically different from the Hispanic domain estimate of a 0.71% net undercount
       for Census 2000, but it was lower than the 4.99% estimate in the 1990 Census.

       The CCM estimated a 4.88% net undercount for the American Indian and Alaskan Native
       alone-or-in-combination population living on American Indian Reservations. This was
       statistically different than the Census 2000 estimate. The 2010 estimate was not
       significantly different from the 12.22% net undercount for the 1990 Census.

       The Non-Hispanic White alone population had a net overcount of 0.83% in the
       2010 Census. This was not significantly different from the 1.13% net overcount for the
       Non-Hispanic White domain in Census 2000. The 2010 estimate was significantly
       different than the 1990 estimate of 0.68% net undercount for this domain.

       For the components of census coverage for the Black alone-or-in-combination and the
       Hispanic populations, the CCM estimated higher percentages of erroneous enumerations,
       whole-person imputations, and omissions as compared to the Non-Hispanic White alone
       population.

Coverage by Tenure

The CCM continued to measure differential coverage by tenure.

       The estimated net undercount for renters in the 2010 Census was 1.09% as compared to a
       net overcount of 0.57% for owners. Comparing to Census 2000, the 2010 Census saw a
       reduction in the percent net overcount for the owner population while showing no
       significant difference for renters.

       The components of census coverage show that renters had higher percentages of
       erroneous enumerations due to duplication than owners (3.7% versus 2.4%) and higher
       percentages of records requiring all of their characteristics to be imputed (3.0% versus
       1.5%).

Key Results for Census Operations

The CCM estimated the following results for census operations:

       For Type of Enumeration Area, Update/Leave areas had a 1.37% net overcount while
       Update/Enumerate areas had a 7.87% net undercount.

       The overcount of Update/Leave areas can be partially attributed to the fact that 4.7% of
       the census enumerations were erroneous due to duplication. This percentage was larger
       than the 2.7% for Mailback enumeration areas.

       For the Update/Enumerate areas, 5.3% of census records required imputation of all
       characteristics. This was larger than the 2.0% for Mailout/Mailback areas.

                                                2
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 12 of 91



For the Nonresponse Followup field operation, persons in housing units with a proxy
respondent had 5.6% erroneous enumerations due to duplication and had 23.1% requiring
all of their characteristics to be imputed. Persons in housing units in which a household
member responded had 4.2% and 1.6%, respectively.

For most of the Coverage Followup Operations, completed interviews generally resulted
in lower percentages of erroneous enumerations than non-completed cases.




                                        3
         Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 13 of 91



1. Introduction

As part of the 2010 Census, the United States Census Bureau conducted the Census Coverage
Measurement (CCM) survey, a survey-based approach to assess the quality of the decennial
census1. The CCM program evaluated the coverage of the 2010 Census and provided
information to improve future censuses.

The major goals of the CCM program (Singh 2003) were to

        continue to provide measures of net coverage;

        produce measures of the components of census coverage, including erroneous
        enumerations and omissions;

        produce measures of coverage for demographic groups and geographic areas, as well as
        for key census operations.

This document summarizes the 2010 CCM coverage estimates for the household population
excluding Remote Alaska enumeration areas. This document draws on reports prepared by
Census Bureau staff that provide results or examine the quality of CCM estimates. See Mule and
Konicki (2012) for a summary of the housing unit coverage.

This CCM summary report differs from the series of reports released by the Accuracy and
Coverage Evaluation (A.C.E.) program to evaluate the Census 2000 coverage. There are no
plans to use CCM results to produce adjusted population estimates for any purpose, and there
will be no such recommendation.

Section 2 provides background on the net coverage and the estimation of components of census
coverage. Section 3 provides limitations on the results shown. Section 4 discusses the coverage
results for the total population. Section 5 discusses the coverage results for demographic and
tenure groupings. Section 6 discusses the results for states and other governmental entities.
Sections 7 and 8 summarize the results for census operations.

2. CCM Coverage Estimation

This section provides a brief overview of the methodology for net coverage and estimation of the
components of census coverage. For more information, see the forthcoming methods document.

2.1.    Net Coverage Estimation

Like the 1990 Post-Enumeration Survey (PES) and the 2000 A.C.E., the 2010 CCM evaluated
net coverage by using dual system estimation to generate population estimates of housing units
and persons in housing units. For the CCM, we used logistic regression modeling instead of

1
  In addition to operational assessments and evaluations, the Census Bureau has relied on two principal methods to
evaluate the coverage of the decennial census. One method is the survey-based approach, which is the topic of this
report. The other method is Demographic Analysis.

                                                         4
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 14 of 91



post-stratification to produce synthetic estimates of net coverage. The parameters in the model
were based on a national sample and then applied to each individual census case. Information
collected at the individual level can be easily used in conjunction with information collected at
an aggregate level to provide estimates even for small domains with little or no sample. The
logistic regression modeling allowed us to reduce the correlation bias in the total population
estimates without having to include unnecessary higher-order interactions as when forming
post-stratification cells. This allowed us to include additional variables in the model that can
potentially help reduce synthetic error for national, state, county, and place estimates.

As part of this estimation, we implemented operations to account for missing data and to reduce
the sampling and nonsampling errors in the estimates. This included imputation of missing
characteristics, imputation of unresolved statuses, a weight adjustment for non-interviewed
P-sample housing units, and an adjustment to minimize correlation bias using results derived
from Demographic Analysis estimates.

For person estimation, we used the same independent variables (main effects) and interactions in
each logistic regression model. See Olson (2012) for more details on the logistic regression
models. The main effects used in the models include

       Race/Hispanic Origin domains
       Tenure
       Age/Sex groups
       Region of the country
       Metropolitan Statistical Area Size by Type of Enumeration Area
       Presence of Spouse in Household
       Relationship to Householder
       Tract-level Census Participation Rates
       Bilingual and Replacement Questionnaire Mailing Areas

Estimates of net undercount are the difference of the dual system estimate and the census count.
A positive estimate indicates a net undercount and a negative estimate indicates a net overcount.

                                Net Undercount       DSE Census

                              where DSE is the dual system estimate

We also report the estimate of percent net undercount. The percent net undercount is the net
undercount estimate calculated above divided by the DSE expressed as a percentage.

                                                      DSE Census
                       Percent Net Undercount                           100
                                                         DSE




                                                 5
            Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 15 of 91



2.2.       Components of Census Coverage Estimation

While we continue to produce estimates of net coverage, for the first time we provide
components of census coverage. The four components of census coverage are

           correct enumerations,
           erroneous enumerations,
           whole-person census imputation counts, and
           omissions.

2.2.1. Correct Enumerations for Components

In the CCM, we evaluated a sample of the data-defined2 enumerations in the census to determine
if they were correct enumerations. For a person to be a correct enumeration for our component
estimation, the first requirement was that the census person record should have been enumerated
in a housing unit in the census. If a person was determined to have been included in the census
two or more times, the CCM had procedures to determine which enumeration was correct based
on the Person Interview and Person Followup information. The other enumerations were
classified as erroneous enumerations.

Another requirement was geographic correctness. An enumeration was considered to be correct
if the record was enumerated in the appropriate geographic area. Since we produced national,
state, county, and place estimates, the definition of the correct geographic area changed
depending on the area being evaluated.

For national-level estimates, the geographic requirement for the enumeration to be considered
correct was if the record corresponded to a person that should have been included anywhere in
the United States in the coverage universe (that is, in a housing unit outside of Remote Alaska
areas). This criterion applied to the estimates of the total population and other domains like
demographic characteristics and census operational areas. For state, county, and place estimates,
the definition narrowed to require that the person should have been enumerated in that particular
area.

This definition of correct enumeration for components of census coverage is different from the
definition of correct enumeration used for estimating net coverage. The definition for net
coverage is stricter, as it applies additional criteria to minimize the bias in the dual system
estimates. For net coverage estimation, the record must (1) have sufficient identification
information including reporting a valid name and two other characteristics, and (2) be
enumerated in the specific geographic area referred to as the block cluster search area3. For
component estimation, we used a different definition that is more suitable for national, state,
county, and place estimates.

2
    A data-defined enumeration in the census has two reported characteristics, one of which can be name.
3
 The block cluster search area is the block cluster and the one ring of surrounding census blocks. A block cluster is
one or more contiguous blocks and averages 30 housing units.


                                                           6
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 16 of 91



In addition to generating estimates of levels of correct enumerations, the CCM produced
percentages as well. For correct enumeration percentages, the denominator is the census count.

2.2.2. Erroneous Enumerations for Components of Census Coverage

We estimated the number of erroneous enumerations. When examining the reasons that a case
was erroneous, we report the results for three categories:

       Persons that should not have been enumerated at all (“Other Reasons”)
       Erroneous enumerations due to duplication
       Enumerations included in the wrong location

There are several types of erroneous enumerations combined into the first category of “Other
Reasons.” Some of these include persons who should have been enumerated in a group quarters,
who were born after Census Day or who died before Census Day, and fictitious enumerations.

The second group is erroneous enumerations due to duplication. A person enumerated two or
more times in the census for whom at least one of those enumerations was in a housing unit falls
into this category. For the situation where the person was enumerated correctly in a group
quarters and enumerated erroneously in a housing unit, the person enumeration in the housing
unit was an erroneous enumeration due to duplication.

The third category of erroneous enumerations, those included in the wrong location, by
definition does not exist for national estimates such as total population or race groups. For state,
county, and place estimates, the CCM narrowed the geographic criterion of where the person
should have been counted to determine whether the person is treated as erroneous or correct
based on the appropriate geographic area of interest.

In addition to generating estimates of levels of erroneous enumerations, the CCM produced
percentages as well. For erroneous enumeration percentages, the denominator is the census
count.

2.2.3. Whole-Person Census Imputations

We tallied the number of whole-person census imputations. All of the characteristics were
imputed for these census person records.

The CCM program was not in a position to assess whether an individual whole-person census
imputation was correct or erroneous because, in large part, there was no practical way to follow
up on records for which all information was imputed. Therefore, this report provides the count
of whole-person imputations. Table 1 provides the five types of imputation cases included in the
count.

In addition to tallying the number of whole-person census imputations, the CCM produced
percentages as well. For these percentages, the denominator is the census count.


                                                 7
         Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 17 of 91



                        Table 1. Whole-Person Census Imputation Categories
 Count Imputation
         1.    Status Imputation - No information about the housing unit; housing unit
                   imputed as occupied, vacant, or non-existent. Those imputed as
                   non-existent were removed from the census files.
         2.    Occupancy Imputation - Existence of housing unit confirmed, but no
                   information as to occupancy status; imputed as occupied or vacant.
         3.    Household Size Imputation - Occupied status confirmed, but no information as
                   to household count; the household population count was imputed.
 Population Count Already Known for the Housing Unit
         4.   Whole Household - Population count known; all characteristics imputed for the
                  entire household.
         5.   Partial Household - Population count known; all characteristics imputed for
                  some, but not all, persons in the household.
Note: Any housing unit imputed as occupied during count imputation also had its household population count
imputed, which resulted in whole-person census imputations.

2.2.4. Omissions

We estimated the total number of omissions in the census as well. A direct estimation method
for the number of omissions is not available. In the past, different definitions and estimators of
omissions were used. The CCM omission estimator subtracts the estimate of correct
enumerations from the population estimate.



As whole-person census imputations are a separate category from correct enumerations and
erroneous enumerations, our definition of omissions effectively treats these imputations as
omissions. In effect, omissions are people who should have been enumerated in the United
States, but were not. Many of these people may have been accounted for in the whole-person
census imputations. We believe that most of the imputed people may have been correct if we
could have collected a valid name and sufficient characteristics.

In addition to reporting levels, the CCM reports the percentage of omissions as well. This is the
percentage of the true population that is omissions.

                                                             Omissions
                               Omission Percentage                           100
                                                               DSE

2.3.    Statistical Testing

Statements of comparison in this report are statistically significant at the 90% confidence level
(α = 0.10) using a two-sided test. “Statistically significant” means that the difference is not
likely due to random chance alone. In the tables, net undercount and percent net undercount
estimates that are significantly different from zero are identified by an asterisk (*).

                                                       8
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 18 of 91



3. Limitations

In this section, we provide statements about the data that are worth noting when reading this
document.

3.1.   Measures of Uncertainty Accounting for Sampling and Synthetic Error

Because the CCM estimates are based on a sample survey, they are subject to sampling error. As
a result, the sample estimates will differ from what would have been obtained if all housing units
had been included in the survey. The standard errors provided with the data reflect variation due
to sampling. For the component estimation of correct and erroneous enumerations, we used a
ratio-adjusted design-based estimator that was benchmarked to a larger aggregate estimate. The
standard error measures the uncertainty of this direct estimate.

In applying dual system estimation of the population, we created a “synthetic” estimator as
described in the methods. Thus, the estimation domains are subject to a potential synthetic bias.
The bias in the synthetic estimator represents the difference, if any, in the domain's population
estimate one would obtain by applying the synthetic model versus by simply tabulating over the
true population (if it were known). For most estimation domains, main effects and interactions
related to the domain were included in these models to minimize the synthetic bias in the
population estimates.

For governmental entities like states, counties, and places, there was concern that the standard
errors for the population estimates, net coverage, and omissions would underestimate the true
error by not capturing the synthetic bias. For these governmental entities, we produced estimates
of root mean squared error for the total population estimates, net coverage, and omissions. These
estimates of error add an estimate of synthetic bias to the sampling variance of the synthetic
estimates that use fixed-effect logistic regression.

3.2.   Other Sources of Nonsampling Error

Nonsampling error is a catch-all term for errors that are not a function of selecting a sample. It
includes errors that can occur during data collection and the processing of survey data. For
example, while an interview is in progress, the respondent may make an error answering a
question, or the interviewer may make an error asking a question or recording the answer.
Sometimes interviews fail to take place or households provide incomplete data. The CCM had
low levels of missing data. Appropriate estimation procedures were used to account for those
instances. Other examples of nonsampling error in the 2010 CCM include matching error,
modeling error, synthetic error, and classification error. Unlike sampling error, nonsampling
error is difficult to quantify.




                                                 9
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 19 of 91



4. Summary of Coverage for the Total Household Population

This section summarizes the net coverage and the components of census coverage for the total
household population. These include analysis of the estimates of erroneous enumerations due to
duplication and whole-person census imputations.

4.1.    Net Coverage

The national estimate of the net overcount for the 2010 Census was 36,000 persons or 0.01%.
The 2010 Census did not have a significant net undercount or overcount. That is, the CCM
population estimate was not significantly different from the census count. Table 2 shows the
results for the past three census coverage measurement surveys. The 1990 survey measured a net
undercount, and the 2000 survey measured a net overcount.

                        Table 2. National Estimates of Net Undercount by Year
                                                      Net Undercount                 Percent Net Undercount
                                                                   Standard
                            Census Count          Estimate           Error           Estimate        Standard
       Year                  (Thousands)        (Thousands)      (Thousands)           (%)           Error (%)
       2010                          300,703            -36                429            -0.01             0.14
       2000                          273,587         -1,332*               542            -0.49*            0.20
       1990                          248,710          3,994*               488             1.61*            0.20
       The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
       A negative net undercount or percent net undercount estimate indicates an overcount.
       An asterisk (*) denotes a (percent) net undercount that is significantly different from zero.
       The 2000 and 1990 estimates are from Kostanich (2003).

4.2.    Components of Census Coverage

This section summarizes the national components of census coverage. Section 4.2.1 summarizes
the components seen at the national level. Section 4.2.2 provides additional analysis for
erroneous enumerations due to duplication including comparisons to duplication estimates in
Census 2000. Section 4.2.3 provides additional analysis of the whole-person census imputations.

4.2.1. Overall Summary

Table 3 shows the estimates of the components of census coverage for the household population.
The first part of the table shows how the census household population count of 300.703 million
was distributed among correct enumerations, erroneous enumerations, and whole-person census
imputations. We estimated that 284.7 million (94.7%) were correct enumerations, 10.0 million
(3.3%) were erroneous enumerations, and 6.0 million (2.0%) were whole-person census
imputations.

We estimated 284.7 million correct enumerations using the geographic requirement that the
person was in a housing unit anywhere in the nation. Table 3 provides a further breakdown of
this estimate using stricter geographic requirements.


                                                         10
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 20 of 91



CCM estimated that 280.9 million (93.4%) people were included in the correct CCM block
cluster search area. This geographic location requirement is the CCM sample block cluster and
the one ring of blocks that surround the sample block cluster. See Section 2.2.1 for more
information on the CCM search area.

For the remaining three geographic requirements, CCM estimated that 2.0 million (0.7%) people
were enumerated in the same county as where the person should have been enumerated. Another
830,000 (0.3%) people were enumerated in the same state but should have been included in a
different county within that state. Finally, 948,000 (0.3%) people should have been enumerated
in a different state.

The first part of the table continues by providing details about the 10.0 million erroneous
enumerations in the 2010 Census. Of the total, 8.5 million (2.8%) were erroneous enumerations
due to duplication and 1.5 million (0.5%) were erroneous enumerations for other reasons. The
third breakdown of the census count is the 6.0 million (2.0%) whole-person census imputations.

The next part of the table summarizes the CCM population estimates. The CCM estimated that
the household population was 300.667 million people resulting in an overcount of 36,000. The
CCM population estimate is broken into two groups: correct enumerations and omissions. The
correct enumerations estimate is the same 284.7 million shown earlier. Based on the CCM
estimate of 300.667 million, the correct enumeration percentage of the true population is 94.7%.

The CCM estimated that 16.0 million people were omitted from the census. Omissions are
people who should have been enumerated in the United States, but were not. Many of these
people may have been accounted for by the 6.0 million whole-person census imputations.




                                               11
                Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 21 of 91



   Table 3. Components of Census Coverage for the United States Household Population (in Thousands)
                                                                                                Standard                 Standard
Component of Census Coverage                                                       Estimate       Error      Percent       Error
Census Count                                                                        300,703             0       100.0
Correct enumerations1                                                               284,668           199        94.7         0.07
    Enumerated in the same block cluster2                                           280,852           220        93.4         0.07
    Enumerated in the same county, though in a different block cluster                 2,039           55         0.7         0.02
    Enumerated in the same state, though in a different county                           830           34         0.3         0.01
    Enumerated in a different state                                                      948           31         0.3         0.01
Erroneous enumerations                                                               10,042           199         3.3         0.07
    Due to duplication                                                                 8,521          194         2.8         0.06
    For other reasons3                                                                 1,520           45         0.5         0.01
Whole-Person Census Imputations4                                                       5,993            0         2.0            0

Estimate of Population from the Census Coverage Measurement 5                       300,667          429        100.0
Correct enumerations1                                                               284,668          199         94.7          0.1
Omissions6                                                                           15,999          440          5.3          0.1

Net Undercount                                                                             -36         429         -0.01       0.14
1. For the national table, someone who should have been counted is considered a correct enumeration if he or she was
enumerated anywhere in the United States.
2. More precisely, enumerated in the search area for the correct block cluster. For definitions of block cluster and search area,
see accompanying text.
3. Other reasons include fictitious people, those born after April 1, 2010, those who died before April 1, 2010, etc.
4. These imputations represent people from whom we did not collect sufficient information. Their records are included in the
census count.
5. This number is the CCM estimate of people who should have been counted in the CCM household universe. It does not
include people in group quarters or people living in the Remote Alaska type of enumeration area.
6. Omissions are people who should have been enumerated in the United States, but were not. Many of these people may have
been accounted for in the whole-person census imputations above.

      4.2.2. Erroneous Enumerations Due to Duplication

      The 8.5 million erroneous enumerations due to duplication for the 2010 Census was larger than
      the estimated 6.6 million duplicates in Census 2000 (Bray 2012). This section examines how the
      erroneous inclusion of people in housing units due to duplication compares between 2010 and
      2000. First, we examine instances when people were duplicated between housing units. Second,
      we examine the duplication between people in housing units and group quarters. A duplicate to
      a group quarters is a person enumerated correctly in a group quarters and erroneously included in
      the housing unit universe.

      Table 4 shows the estimates of person duplication between housing units for 2010 and 2000.
      The 2010 Census had 8.0 million erroneous enumerations due to duplication between housing
      units. This was more than the 6.0 million duplicates in Census 2000. The table shows that the
      2010 estimates increased for all geographic distances of the duplication. The table also shows
      results based on the types of return for both housing units. The increase between 2010 and 2000
      was concentrated in the situations where there was one mailback/one non-mailback return or
      both were non-mailback returns.



                                                               12
                   Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 22 of 91



    Table 4. Estimate of Erroneous Enumerations due to Duplication Between Housing Units by Type of
                              Return and Geographic Distance (in thousands)
                                                2010                                                        20001
                                      Type of Return2                                             Type of Return
                                      One Mailback/                                               One Mailback/
                           Both         One Non-        Both Non-                      Both         One Non-        Both Non-
Geographic Distance       Mailback      Mailback        Mailback         Total        Mailback      Mailback        Mailback      Total
Within Collection                314           2,534           953        3,801              398           2,125           384     2,907
Block                            (25)          (128)           (75)        (160)             (23)            (68)          (23)      (83)

Within Collection                  76           684             258        1,018              97            406            123         625
Tract, Different Block           (13)           (86)            (38)       (106)              (8)           (24)           (12)        (31)

Within County,                   370            929             350        1,649             401            699            110        1,210
Different Tract                  (22)           (45)            (31)        (67)             (17)           (27)            (9)        (34)

Within State, Different          334            381             137            852           306            315             43         664
County                           (26)           (24)            (15)           (36)          (14)           (18)            (5)        (24)

Different State                  274            326               86           686           266            242              41        549
                                 (23)           (28)            (11)           (37)          (14)           (15)           (20)        (31)

Total                          1,369           4,854           1,783       8,006           1,468           3,786           701        5,955
                                (49)           (154)            (93)       (195)            (36)            (83)           (35)       (109)
1. The 2000 estimates are from Bray (2012).
2. Type of return was the selected form type of the census housing unit.

         Table 5 shows the erroneous enumerations due to duplication of people between housing units
         and group quarters. While person duplication between housing units increased between 2000
         and 2010, the erroneous enumerations due to duplication to group quarters decreased by 101,000.
         The reduction was concentrated within the same county areas and smaller geographic distances.

     Table 5. Estimate of Erroneous Enumerations due to Duplication Between Housing Units and Group
                    Quarters by Type of Return and Geographic Distance (in thousands)
                                               2010                                                      20001
                                  Type of Return                                             Type of Return
 Geographic Distance         Mailback      Non-Mailback                Total            Mailback      Non-Mailback            Total
 Within Collection                    14              27                         41              53             20                      73
 Block                                (9)           (12)                       (16)            (11)             (6)                   (15)
 Within Tract,                           13                3                    16                  24               18                 42
 Different Block                         (3)             (1)                    (4)                 (5)              (9)              (21)
 Within County,                           82             57                    138              163                  56               219
 Different Tract                        (10)             (7)                   (12)             (32)                 (8)              (38)
 Within State,                          129             108                    237              152                  38               190
 Different County                       (12)            (13)                   (18)              (7)                 (4)               (7)
 Different State                         50              33                     83                  75               17                92
                                         (7)             (6)                    (9)                 (6)              (3)               (6)
 Total                             287                  228                    515              467                 149               616
                                   (20)                 (20)                   (29)             (35)                (14)              (43)
 1. The 2000 estimates are from Bray (2012).




                                                                  13
           Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 23 of 91



4.2.3. Whole-Person Census Imputations

CCM tallied 6.0 million whole-person census imputations (2.0%) in the 2010 Census. This was
about the same magnitude and percentage as the 5.8 million whole-person census imputations
that were in Census 2000.

While the total magnitudes were similar, the underlying types of imputation changed. Table 6
shows the whole-person imputations by type for the 2010 Census and Census 2000. The table
shows similar magnitudes for those done by count imputation and when a population count was
reported for the unit.

For the 2010 Census, there were 4.61 million person records where imputation was required for
the whole household of people and 220,000 records where it was a partial-household situation
where some but not all persons required imputation. In Census 2000, the corresponding numbers
were 2.27 million and 2.33 million records, respectively.

                            Table 6. Whole-Person Census Imputations By Type
                                                                     2010                        2000
                                                             Count                       Count
       Whole-Person Census Imputations                     (millions)     Percent      (millions)     Percent
       Total                                                      5.99          2.0           5.77          2.1
           Count Imputation                                      1.16            0.4          1.17           0.4
                Status Imputation                                0.24            0.1          0.42           0.2
                Occupancy Imputation                             0.05            0.0          0.26           0.1
                Household Size Imputation                        0.87            0.3          0.50           0.2
           Population Count Already Known                        4.83            1.6          4.60           1.7
                 Whole Household                                    4.61           1.5          2.27          0.8
                 Partial Household                                  0.22           0.1          2.33          0.9
       Percent is out of the total census count excluding persons in group quarters and persons in Remote Alaska.
       The 2000 data are from Wetrogan and Cresce (2001).

5. Census Coverage for Demographic and Tenure Groupings

This section summarizes the census coverage for demographic and tenure groupings. These
include estimates of coverage by race, Hispanic origin, age, sex, and tenure.

5.1.       Census Coverage for Race and Hispanic Origin

The CCM continued to measure differential net coverage by race and Hispanic origin in the
2010 Census. Table 7 shows the percent net undercount estimates based on assigning a person to
one of seven mutually exclusive Race/Hispanic Origin domains as described in Mulligan and
Davis (2012). Both the 2000 and 1990 surveys released net coverage estimates for these
specially defined race/origin domains; the two previous surveys did not produce separate
estimates by race or by Hispanic origin. To compare with the previous surveys, we produced the
2010 net coverage estimates for the Race/Hispanic Origin domains.


                                                          14
           Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 24 of 91



The Non-Hispanic Black domain continued to be undercounted (2.07%). This domain has had a
significant net undercount for the past three coverage surveys. Both the Hispanic domain and the
American Indian on Reservation domains had undercounts in 2010 as well (1.54% and 4.88%,
respectively). These two domains had undercounts in 1990, but the estimates in 2000 were not
statistically different from zero. The Non-Hispanic White domain continued to be overcounted
(-0.84%). The 2010 American Indian on Reservation net undercount estimate was higher than
the 2000 estimate. For the other six domains, the comparisons of the 2010 percent net
undercount estimate to the 2000 estimate were not statistically significant.

                 Table 7. Estimates of Percent Net Undercount by Race/Origin Domain
                                                   2010                     2000                     1990
                                           Estimate   Standard      Estimate   Standard      Estimate   Standard
    Race/Origin Domain                       (%)      Error (%)       (%)      Error (%)       (%)      Error (%)
     U.S. Total                               -0.01         0.14       -0.49*        0.20        1.61*        0.20
     Non-Hispanic White                          -0.84*         0.15        -1.13*         0.20     0.68*    0.22
     Non-Hispanic Black                           2.07*         0.53         1.84*         0.43     4.57*    0.55
     Non-Hispanic Asian1                          0.08          0.61        -0.75          0.68     2.36*    1.39
     American Indian on Reservation               4.88*         2.37        -0.88          1.53   12.22*     5.29
     American Indian off Reservation2            -1.95          1.85         0.62          1.35     0.68*    0.22
     Native Hawaiian or Pacific Islander          1.34          3.14         2.12          2.73     2.36*    1.39
     Hispanic                                     1.54*         0.33         0.71          0.44     4.99*    0.82
    Note: This table shows the results using the mutually exclusive Race/Origin domain assigned for CCM
    Estimation. For estimates of race alone-or-in-combination or Hispanic origin, see Table 8.
    An asterisk (*) denotes a percent net undercount that is significantly different from zero.
    The 2000 and 1990 estimates are from Kostanich (2003).
    1. For 1990, Asian or Pacific Islander was a single Race/Hispanic Origin Domain. Therefore, for Non-Hispanic
    Asian and for Hawaiian or Pacific Islander, the net undercount and standard error are repeated.
    2. For 1990, AI off Reservation was included in the Non-Hispanic White domain. Therefore, the net undercount
    and standard error for these domains are identical.

The Race/Origin domain results in Table 7 were based on a mutually exclusive assignment of
persons to only one of the seven domains. This results, for example, in an estimate for the
Non-Hispanic Black population rather than for Black alone-or-in-combination. Since people
could report more than one race, the CCM also produced net coverage estimates using race
alone-or-in-combination and for Hispanic origin. This approach allowed a person to fall into
multiple categories and estimates based on multiple race and Hispanic origin reporting.

Table 8 shows the 2010 percent net undercount estimates for race alone-or-in-combination and
Hispanic origin. Additional estimates are shown for the Non-Hispanic White alone and
American Indian and Alaskan Native populations. For the American Indian and Alaskan Native
alone-or-in-combination population, the estimates are broken down by geographic area. These
geographies indicate whether this population lives on an American Indian Reservation, on an
American Indian Area4 off reservation, or in the remainder of the nation. While the overall result
was not significant, the American Indian and Alaskan Native alone-or-in-combination population
that lived on American Indian Reservations had a 4.88% undercount in 2010. Because of the
high overlap of populations when comparing Race/Origin domain assignments to race

4
  American Indian Areas are lands considered (either wholly or partially) on an American Indian reservation/trust
land, Oklahoma Tribal Statistical Area, Tribal Designated Statistical Area, or Alaska Native Village Statistical Area.

                                                         15
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 25 of 91



alone-or-in-combination or Hispanic origin reporting, several percent net undercount estimates in
Table 7 and Table 8 are about the same or differ only slightly.

          Table 8. Estimates of Percent Net Undercount by Race and Hispanic Origin
                                                                           Estimate        Standard
          Race or Hispanic Origin                                            (%)           Error (%)
          U.S. Total                                                            -0.01              0.14
          Race alone-or-in-combination with one or more other races
            White                                                               -0.54*             0.14
                Non-Hispanic White Alone                                        -0.83*             0.15
            Black                                                                2.06*             0.50
            Asian                                                                0.00              0.52
            American Indian and Alaskan Native                                   0.15              0.71
                On Reservation                                                   4.88*             2.37
                American Indian Areas off Reservation                           -3.86              2.99
                Balance of the U.S.                                             -0.05              0.58
            Native Hawaiian or Pacific Islander                                  1.02              2.06
            Some Other Race                                                      1.63*             0.31

          Hispanic Origin                                                          1.54*            0.33
          Note: This table shows the results by race alone-or-in-combination and Hispanic origin. A
          person may fall into several rows based on multiple reporting of race or Hispanic
          origin. See Table 7 for results by the Race/Origin domains used in CCM Estimation.
          An asterisk (*) denotes a percent net undercount that is significantly different from zero.

Table 9 shows the components of census coverage by race reported alone-or-in-combination with
other races and Hispanic origin. The Black alone-or-in-combination and Hispanic populations
have larger percentages of erroneous enumerations due to duplication (3.6% and 3.2%,
respectively) in the 2010 Census than the Non-Hispanic White alone population (2.6%). For
omissions, the Black alone-or-in-combination and Hispanic populations have larger percentages
(9.3% and 7.7%, respectively) than the Non-Hispanic White alone population (3.8%). Part of the
omissions for these two groups may be accounted for by the whole-person census imputations.
For imputations, the Black alone-or-in-combination and Hispanic populations have larger
percentages (3.1% and 2.4%, respectively) than the Non-Hispanic White alone population
(1.6%).

For the American Indian and Alaskan Native population living on reservations, we estimated
4.7% erroneous enumerations due to duplication and 13.7% omissions. Part of this 13.7% may
have been accounted by the 4.1% of the census that were whole-person census imputations. For
American Indian and Alaskan Natives living on American Indian Areas off reservations, the
CCM estimated that 9.7% were erroneous enumerations due to duplication.




                                                       16
                  Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 26 of 91



                          Table 9. Components of Census Coverage by Race and Hispanic Origin
                                           Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                                            Count     Enumerations Duplication     Other       Census        Undercount Omissions
Race or Hispanic Origin                  (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                                   300,703           94.7         2.8          0.5             2.0       -0.01       5.3
                                                  (0)        (<0.1)      (<0.1)       (<0.1)             (0)      (0.14)     (0.1)

Race alone-or-in-combination with one
or more other races
   White                                     225,547           95.2         2.7          0.4           1.7       -0.54*        4.3
                                                  (0)        (<0.1)      (<0.1)       (<0.1)           (0)        (0.14)     (0.1)
      Non-Hispanic White alone               191,997           95.4         2.6          0.4           1.6       -0.83*        3.8
                                                  (0)        (<0.1)      (<0.1)       (<0.1)           (0)        (0.15)     (0.1)
   Black                                      40,153           92.6         3.6          0.7           3.1        2.06*        9.3
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)        (0.50)     (0.4)
   Asian                                      16,969           94.7         2.4          0.9           2.1          0.00       5.3
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)        (0.52)     (0.5)
   American Indian and Alaskan Native          5,056           92.5         4.1          0.6           2.9          0.15       7.6
                                                  (0)         (0.6)       (0.6)       (<0.1)           (0)        (0.71)     (0.6)
      On Reservation                             571           90.8         4.7          0.4           4.1        4.88*       13.7
                                                  (0)         (0.6)       (0.6)       (<0.1)           (0)        (2.37)     (2.1)
      American Indian Areas off                  527           87.8         9.7          1.0           1.5         -3.86       8.8
         Reservation                              (0)         (4.1)       (3.9)        (0.5)           (0)        (2.99)     (2.6)
      Balance of the U.S.                      3,959           93.4         3.2          0.6           2.9         -0.05       6.6
                                                  (0)         (0.4)       (0.4)       (<0.1)           (0)        (0.58)     (0.6)
   Native Hawaiian or Pacific Islander         1,189           93.1         3.4          0.8           2.8          1.02       7.9
                                                  (0)         (0.6)       (0.6)        (0.2)           (0)        (2.06)     (2.0)
   Some Other Race                            21,448           92.9         3.5          0.7           2.9        1.63*        8.6
                                                  (0)         (0.3)       (0.3)       (<0.1)           (0)        (0.31)     (0.4)

Hispanic Origin                               49,580           93.7         3.2          0.7           2.4       1.54*         7.7
                                                  (0)         (0.2)       (0.2)       (<0.1)           (0)       (0.33)      (0.3)
A person can be included in multiple rows.
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

        5.2.      Census Coverage by Tenure

        The CCM continued to measure differential coverage by tenure. Table 10 shows the net
        coverage estimates for the past three censuses. Renters continue to be undercounted (1.09%) for
        the third consecutive coverage survey. Owners in 2010 continue to be overcounted as they were
        in 2000 but at a lower amount (-0.57% and -1.25%, respectively). For renters, the comparison
        of the 2010 percent net undercount estimate was not significantly different than the 2000
        estimate (1.14%) but was lower than the 1990 net undercount estimate (4.51%).




                                                                  17
             Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 27 of 91



                          Table 10. Estimates of Percent Net Undercount by Tenure
                                               2010                      2000                      1990
                                        Estimate  Standard        Estimate   Standard       Estimate  Standard
         Tenure                           (%)     Error (%)         (%)     Error (%)         (%)     Error (%)
         U.S. Total                        -0.01          0.14       -0.49*         0.20         1.61*             0.20

         Owner                             -0.57*         0.12       -1.25*         0.20         0.04              0.21

         Renter                             1.09*         0.30       1.14*          0.36         4.51*             0.43
         A negative percent undercount indicates an overcount.
         An asterisk (*) denotes a percent net undercount that is significantly different from zero.
         The 2000 and 1990 estimates are from Kostanich (2003).

Table 11 shows the components of census coverage by tenure. The tenure differential for net
coverage is also seen in the components of census coverage. Renters had higher percentages of
erroneous enumerations due to duplication (3.7% versus 2.4%), erroneous enumerations due to
other reasons (0.7% versus 0.4%), and whole-person census imputations (3.0% versus 1.5%).
Renters also had a larger percentage of omissions (8.5% versus 3.7%) than owners.

                            Table 11. Components of Census Coverage by Tenure
                    Census         Correct        Erroneous Enumerations    Whole-Person          Percent
                     Count       Enumerations    Duplication      Other       Census             Undercount         Omissions
Tenure            (Thousands)        (%)            (%)        Reasons (%) Imputations (%)          (%)               (%)
U.S. Total            300,703             94.7             2.8          0.5             2.0             -0.01               5.3
                           (0)          (<0.1)         (<0.1)        (<0.1)             (0)            (0.14)             (0.1)

Owner                 201,241             95.7            2.4           0.4                1.5           -0.57*             3.7
                           (0)          (<0.1)         (<0.1)        (<0.1)                (0)            (0.12)          (0.1)
Renter                 99,463             92.5            3.7           0.7                3.0            1.09*             8.5
                           (0)           (0.1)          (0.1)        (<0.1)                (0)            (0.30)          (0.3)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

5.3.      Census Coverage by Age and Sex Groups

The CCM measured differential coverage by age and sex. Table 12 shows the net coverage
results for 1990, 2000, and 2010. The 18 to 29 year old male and the 30 to 49 year old male
populations continued to have undercounts for the third consecutive survey. The 30 to 49 year
old females have overcounts for the second consecutive survey. For the past three surveys, both
the 50+ male and female populations have had overcounts. Children 0 to 4 were undercounted
(0.72%) while children 10 to 17 were overcounted (-0.97%).




                                                            18
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 28 of 91



                    Table 12. Estimates of Percent Undercount by Age and Sex
                                            2010                     2000                      1990
                                   Estimate    Standard      Estimate   Standard       Estimate   Standard
     Age and Sex                     (%)       Error (%)       (%)      Error (%)        (%)      Error (%)
     U.S. Total                       -0.01         0.14        -0.49*       0.20          1.61*       0.20

     0 to 17                           -0.33        0.22                                    3.18*      0.29
         0 to 9                         0.20        0.29         -0.46           0.33
              0 to 4                    0.72*       0.40
              5 to 9                   -0.33        0.31
         10 to 17                      -0.97*       0.29         -1.32*          0.41
     18 to 29 Males                     1.21*       0.45          1.12*          0.63       3.30*      0.54
     18 to 29 Females                  -0.28        0.36         -1.39*          0.52       2.83*      0.47
     30 to 49 Males                     3.57*       0.20          2.01*          0.25       1.89*      0.32
     30 to 49 Females                  -0.42*       0.21         -0.60*          0.25       0.88*      0.25
     50+ Males                         -0.32*       0.14         -0.80*          0.27      -0.59*      0.34
     50+ Females                       -2.35*       0.14         -2.53*          0.27      -1.24*      0.29
     A negative percent undercount indicates an overcount.
     The 2000 A.C.E. Revision II estimated 0 to 9 year olds as a single group.
     The 1990 PES estimated 0 to 17 year olds as a single group.
     An asterisk (*) denotes a percent net undercount that is significantly different from zero.
     The 2000 and 1990 estimates are from Kostanich (2003).

The CCM estimated the components of census coverage based on the nine age-sex groups shown
in Table 13. For children under 18, we estimated erroneous enumeration due to duplication at
about 3%. While 18 to 29 males and females had different estimates of percent net undercount,
these groups had similar estimates of erroneous enumerations due to duplication and whole-
person census imputations. The 18 to 29 males had a large percentage of omissions compared to
18 to 29 females. Males and females 30+ had erroneous enumerations due to duplication
percentages between 2.1% and 2.5%. In looking at the percentages of whole-person census
imputations for the 18+ population, the percentages decreased as the groups get older.




                                                       19
           Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 29 of 91



                   Table 13. Components of Census Coverage by Age and Sex Groupings
                         Census       Correct     Erroneous Enumerations   Whole-Person         Percent
                          Count     Enumerations Duplication     Other       Census            Undercount Omissions
Age and Sex Group      (Thousands)      (%)          (%)      Reasons (%) Imputations (%)         (%)       (%)
U.S. Total                 300,703           94.7         2.8          0.5             2.0           -0.01       5.3
                                (0)       (<0.1)       (<0.1)       (<0.1)             (0)          (0.14)     (0.1)

0 to 4                      20,158           94.0          3.2          0.6              2.2        0.72*         6.6
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.40)      (0.3)
5 to 9                      20,315           94.8          3.0          0.2              2.0         -0.33        4.9
                                (0)         (0.1)        (0.1)       (<0.1)              (0)        (0.31)      (0.3)
10 to 17                    33,430           94.7          3.2          0.3              1.9       -0.97*         4.4
                                (0)         (0.1)        (0.1)       (<0.1)              (0)        (0.29)      (0.3)
18 to 29 Males              23,982           91.8          4.0          1.2              2.9        1.21*         9.3
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.45)      (0.4)
18 to 29 Females            23,912           92.2          4.2          0.8              2.8         -0.28        7.6
                                (0)         (0.2)        (0.2)       (<0.1)              (0)        (0.36)      (0.3)
30 to 49 Males              40,256           94.9          2.3          0.6              2.2        3.57*         8.5
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.20)      (0.2)
30 to 49 Females            41,815           95.5          2.1          0.3              2.0       -0.42*         4.1
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.21)      (0.2)
50+ Males                   44,886           95.5          2.5          0.5              1.5       -0.32*         4.2
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.14)      (0.1)
50+ Females                 51,950           95.7          2.5          0.4              1.4       -2.35*         2.0
                                (0)        (<0.1)       (<0.1)       (<0.1)              (0)        (0.14)      (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

6. Census Coverage for States and Other Governmental Entities

The CCM evaluated the net coverage of the fifty states and the District of Columbia shown in
Figure 1. For state estimates of net coverage, we produced estimates of the root mean squared
error as discussed in the limitations section. Based on the root mean squared error estimates, the
estimated percent net undercount for persons for each state and the District of Columbia was not
statistically different from zero.

Table 14 summarizes the components of census coverage for the states and the District of
Columbia. The CCM produced direct estimates of correct and erroneous enumeration and
benchmarked them to national totals. Some of the states have high measures of uncertainty as a
result. For more information on the components of census coverage for states, see Keller and
Fox (2012).

For governmental entities below the state level, the CCM estimated net coverage for counties
and places with a total census population, including persons residing in a group quarters, over
100,000. See Davis and Mulligan (2012) for the net coverage estimates for those areas. The
CCM also estimated the components of census coverage for counties and places with a total
population over 500,000. See Keller and Fox (2012) for the component estimates for those
areas.



                                                        20
                           Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 30 of 91




     Figure 1: Percent Net Undercount for Persons by State




For each state and the District of Columbia, the estimated percent net undercount is not significantly different from zero. Not
significant means that the 90 percent confidence interval based on the estimated root mean squared error includes zero.



                                                                  21
                   Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 31 of 91


                                     Table 14. Components of Census Coverage by State
                                            Correct              Erroneous          Whole-Person
                        Census Count Enumerations             Enumerations              Census          Percent Undercount        Omissions
State                    (Thousands)           (%)         Est. (%)     SE (%) Imputations (%) Est. (%) RMSE (%) Est. (%) RMSE (%)
U.S. Total                   300,703.4              94.7          3.3      (<0.1)                2.0       -0.01          0.14     5.3      0.1
Alabama                         4,663.9             92.5          4.8         0.8                2.8        0.13          1.24     7.7      1.4
Alaska                            629.1             93.7          4.8         0.9                1.4       -0.85          2.22     5.5      2.3
Arizona                         6,252.6             92.3          4.3         0.4                3.4       -0.42          1.19     7.3      1.2
Arkansas                        2,837.0             94.2          4.2         0.6                1.6       -0.41          1.45     5.4      1.5
California                    36,434.1              95.1          3.2         0.1                1.7        0.26          0.73     5.1      0.7
Colorado                        4,913.3             93.8          2.9         0.4                3.3       -0.29          1.23     5.9      1.2
Connecticut                     3,455.9             95.7          3.0         0.5                1.3       -0.45          1.34     3.9      1.4
Delaware                          873.5             94.3          2.8         0.7                2.8        0.55          1.93     6.2      1.9
District of Columbia              561.7             93.1          4.0         0.4                2.9        2.23          2.20     9.0      2.1
Florida                       18,379.6              92.9          4.5         0.4                2.7        0.45          0.86     7.5      0.9
Georgia                         9,434.5             93.5          3.1         0.3                3.3        0.91          1.04     7.3      1.0
Hawaii                          1,317.4             91.8          5.2         0.5                3.0       -0.44          2.08     7.8      2.0
Idaho                           1,538.6             94.2          3.2         0.6                2.6       -0.03          1.70     5.8      1.7
Illinois                      12,528.9              95.0          3.3         0.4                1.8       -0.48          1.02     4.6      1.1
Indiana                         6,296.9             95.7          3.2         0.5                1.1       -0.67          1.14     3.6      1.2
Iowa                            2,948.2             97.1          2.0         0.4                0.9       -0.28          1.41     2.6      1.4
Kansas                          2,774.0             95.6          3.7         0.7                0.7       -0.67          1.44     3.7      1.5
Kentucky                        4,213.5             94.4          3.7         0.5                1.8       -0.13          1.28     5.5      1.3
Louisiana                       4,405.9             92.9          4.0         0.5                3.1       -0.38          1.31     6.8      1.3
Maine                           1,292.8             96.4          2.5         0.6                1.1        0.65          1.99     4.2      2.0
Maryland                        5,635.2             94.9          3.4         0.5                1.8        0.94          1.19     6.0      1.2
Massachusetts                   6,308.7             93.8          5.1         0.8                1.1       -0.52          1.15     5.7      1.4
Michigan                        9,654.6             94.9          3.5         0.4                1.6       -0.66          1.02     4.5      1.0
Minnesota                       5,168.5             95.1          3.9         1.2                1.0       -0.56          1.20     4.4      1.7
Mississippi                     2,875.3             91.3          6.7         1.1                1.9        0.24          1.45     8.9      1.7
Missouri                        5,814.8             94.9          3.4         0.5                1.8       -0.66          1.19     4.5      1.2
Montana                           960.6             93.3          3.8         0.5                2.9       -0.65          2.01     6.1      1.9
Nebraska                        1,775.2             96.4          2.4         0.3                1.3       -0.54          1.61     3.1      1.6
Nevada                          2,664.4             93.0          2.9         0.3                4.1       -0.04          1.46     6.9      1.4
New Hampshire                   1,276.4             95.6          3.3         0.8                1.1        0.60          2.07     5.0      2.1
New Jersey                      8,605.0             95.1          3.3         0.4                1.6       -0.36          1.07     4.5      1.1
New Mexico                      2,016.6             92.2          4.0         0.7                3.8       -0.16          1.58     7.7      1.6
New York                      18,792.4              93.1          4.8         0.3                2.1       -0.79          0.92     6.1      0.9
North Carolina                  9,278.2             92.8          4.4         0.7                2.8        0.52          1.03     7.6      1.2
North Dakota                      647.5             96.1          2.9         0.7                0.9        0.09          2.17     3.9      2.2
Ohio                          11,230.2              95.7          2.9         0.3                1.4       -0.83          1.00     3.5      1.0
Oklahoma                        3,639.3             92.6          6.0         0.8                1.4       -1.08          1.40     6.4      1.5
Oregon                          3,744.4             96.0          2.4         0.5                1.6        0.02          1.32     4.0      1.4
Pennsylvania                  12,276.3              95.6          3.1         0.3                1.2        0.14          0.97     4.5      1.0
Rhode Island                    1,009.9             93.3          5.0         0.9                1.7       -0.81          1.91     5.9      2.0
South Carolina                  4,486.2             95.2          2.7         0.6                2.1        0.41          1.25     5.2      1.3
South Dakota                      780.1             95.2          2.9         0.6                1.9        0.10          2.05     4.9      2.0
Tennessee                       6,192.6             94.3          3.5         0.4                2.2        0.12          1.15     5.8      1.2
Texas                         24,564.4              94.0          3.5         0.3                2.6        0.97          0.85     6.9      0.8
Utah                            2,717.7             94.6          4.0         1.6                1.4       -0.48          1.44     4.9      2.1
Vermont                           600.4             95.9          3.7         0.7                0.5        1.29          2.43     5.4      2.4
Virginia                        7,761.2             94.7          3.3         0.4                1.9        0.57          1.06     5.8      1.1
Washington                      6,585.2             95.4          2.9         0.3                1.6       -0.10          1.14     4.5      1.1
West Virginia                   1,803.6             91.0          7.7         2.0                1.3       -1.43          1.70     7.7      2.6
Wisconsin                       5,536.8             95.7          3.1         0.4                1.2       -0.17          1.20     4.1      1.2
Wyoming                           549.9             93.2          4.2         0.7                2.6       -0.51          2.31     6.4      2.3
The standard error of the percent correct enumeration estimate is the same as that of the percent erroneous enumeration estimate.
For percent undercount and percent omissions, we produced estimates of the root mean squared error (RMSE).
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
For each state and the District of Columbia, the estimated percent net undercount is not significantly different from zero.


                                                                     22
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 32 of 91



7. Census Coverage for Census Operational Areas

This section summarizes the coverage results for geographic areas associated with how the
census was conducted. This includes Type of Enumeration Area (TEA), Bilingual Mailing areas,
and Replacement Mailing areas.

7.1.   Type of Enumeration Area

The Census Bureau uses TEA to efficiently enumerate people living in various parts of the
country. The TEA accounts for how we obtained addresses and conducted the census in an area.
We provide estimates by combining six TEAs into three main categories. (The Remote Alaska
TEA is out of scope.)

The first was “Mailout/Mailback,” which included the Mailout/Mailback and the Military
Mailout/Mailback TEAs. We mailed questionnaires to the housing units and instructed
respondents to return the form by mail.

The second category was the “Update/Leave,” which included the Update/Leave and the Urban
Update/Leave TEAs. A census worker updated the address list and delivered questionnaires to
each address on the updated list. Respondents were to return the form by mail.

The third was the “Update/Enumerate,” which included the Remote Update/Enumerate and the
Update/Enumerate TEAs. A census enumerator updated the address list and conducted the
enumeration at each housing unit on the updated list.

Table 15 shows that the Update/Leave TEAs had an overcount (1.37%) while Update/Enumerate
TEAs had an undercount (7.87%). For the components of census coverage, the table shows that
Update/Leave areas had a high percentage of erroneous enumerations due to duplication (4.7%).
The Update/Enumerate areas had a high percentage of whole-person census imputations (5.3%)
and omissions (16.0%).




                                             23
                   Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 33 of 91



                      Table 15. Components of Census Coverage by Type of Enumeration Area
                                       Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                                        Count     Enumerations Duplication     Other       Census        Undercount Omissions
Type of Enumeration Area Group       (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                               300,703          94.7          2.8          0.5             2.0       -0.01       5.3
                                              (0)       (<0.1)       (<0.1)       (<0.1)             (0)      (0.14)     (0.1)

Mailout/Mailback                         278,553           94.8            2.7          0.5        2.0         0.02        5.2
                                              (0)        (<0.1)         (<0.1)       (<0.1)        (0)       (0.14)      (0.1)

Update/Leave                              20,076            92.7           4.7          0.5        2.2      -1.37*         6.1
                                              (0)          (0.3)         (0.3)       (<0.1)        (0)       (0.67)      (0.6)

Update/Enumerate                           2,074            91.1           3.0          0.5        5.3       7.87*        16.0
                                              (0)          (0.5)         (0.4)        (0.2)        (0)       (3.13)      (2.7)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

       7.2.        Bilingual Mailing Areas

       For the 2010 Census, the Census Bureau mailed a bilingual (English and Spanish) census
       questionnaire to housing units in select areas that could require Spanish language assistance to
       complete their census form. For more information on bilingual mailing, see Bentley (2008) or
       Rothhaas et al. (2011). We estimated coverage for the areas that received the bilingual
       questionnaire versus the remainder of the country. Table 16 shows that the Bilingual Mailing
       areas had a 0.80% net undercount. For components, the Bilingual Mailing areas had a higher
       percentage of erroneous enumerations due to duplication than the remainder of the country. In
       Bilingual Mailing areas, Hispanics had a 1.33% net undercount while the Non-Hispanic
       population had a net overcount of 0.15%. The 1.33% net undercount for Hispanics in the
       Bilingual Mailing areas was not significantly different than the 1.72% net undercount of
       Hispanics in the balance of the country.




                                                                   24
            Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 34 of 91



                    Table 16. Components of Census Coverage by Bilingual Mailing Area
                            Census       Correct     Erroneous Enumerations   Whole-Person     Percent
                             Count     Enumerations Duplication     Other       Census        Undercount      Omissions
Bilingual Mailing Area    (Thousands)      (%)          (%)      Reasons (%) Imputations (%)     (%)            (%)
U.S. Total                    300,703           94.7         2.8          0.5             2.0      -0.01              5.3
                                   (0)        (<0.1)      (<0.1)       (<0.1)             (0)     (0.14)            (0.1)

Bilingual Mailing Area         35,204            93.5           3.5          0.7              2.3   0.80*             7.3
                                   (0)          (0.2)         (0.2)       (<0.1)              (0)   (0.40)          (0.3)
     Hispanic                  22,498            93.3           3.8          0.7              2.2   1.33*             7.9
                                   (0)          (0.3)         (0.3)       (<0.1)              (0)   (0.42)          (0.4)
     Non-Hispanic              12,706            93.8           3.0          0.6              2.6    -0.15            6.0
                                   (0)          (0.3)         (0.3)       (<0.1)              (0)   (0.50)          (0.5)

Balance of U.S.               265,499            94.8           2.7          0.5              1.9    -0.12            5.1
                                   (0)         (<0.1)        (<0.1)       (<0.1)              (0)   (0.16)          (0.1)
     Hispanic                  27,082            94.1           2.7          0.6              2.6    1.72*            7.6
                                   (0)          (0.2)         (0.2)       (<0.1)              (0)    (0.42)         (0.4)
     Non-Hispanic             238,418            94.9           2.7          0.5              1.9   -0.33*            4.8
                                   (0)         (<0.1)        (<0.1)       (<0.1)              (0)    (0.16)         (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

  7.3.      Replacement Mailing Areas

  For 2010, the Census Bureau mailed a replacement mailing package to some housing units in
  Mailout/Mailback areas of the country that had low mail response in Census 2000. The
  replacement mailing strategy used a combination of blanketed and targeted distribution. Areas
  with low response in 2000 had the blanketed distribution, so all housing units in these areas
  received a replacement mailing. For areas with mid-range response in 2000, only nonresponding
  housing units received a replacement mailing; this is referred to as targeted distribution. The
  balance of the United States did not receive a replacement questionnaire in the mail. We provide
  separate estimates for the two types of replacement mailing areas and the balance of the United
  States. For more information on the replacement mailing areas and the official counts, see
  Letourneau (2010).

  Table 17 shows the coverage estimates for replacement mailing areas. For whole-person census
  imputations, the blanketed areas had a higher percentage than the targeted or the remaining areas
  in the United States. The percentage of erroneous enumerations due to duplication was 4.2% for
  the blanketed areas, 3.2% for targeted areas, and 2.3% for the balance of the United States.

  The high percentage of erroneous enumerations due to duplication in the blanketed and targeted
  areas raised a concern that mailing a replacement form to a housing unit led to this duplication.
  However, CCM estimated that only 184,000 of the 8.5 million total duplicates were situations
  where the duplication was within the same housing unit.




                                                           25
            Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 35 of 91



                  Table 17. Components of Census Coverage by Replacement Mailing Area
                          Census       Correct     Erroneous Enumeration    Whole-Person     Percent
Replacement Mailing        Count     Enumerations Duplication     Other       Census        Undercount Omissions
Treatment               (Thousands)      (%)         (%)       Reasons (%) Imputations (%)     (%)       (%)
U.S. Total                  300,703           94.7         2.8          0.5             2.0       -0.01       5.3
                                 (0)        (<0.1)      (<0.1)       (<0.1)             (0)      (0.14)     (0.1)

Blanketed                     53,651            92.2           4.2          0.7               2.9     0.38     8.2
                                  (0)          (0.2)         (0.2)       (<0.1)               (0)   (0.45)   (0.4)

Targeted                      65,952            94.2           3.2          0.6               2.1     0.19     6.0
                                  (0)          (0.2)         (0.2)       (<0.1)               (0)   (0.36)   (0.3)

Balance of U.S.              181,100            95.6          2.3           0.4               1.7    -0.20     4.2
                                  (0)         (<0.1)       (<0.1)        (<0.1)               (0)   (0.15)   (0.1)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
An asterisk (*) denotes a percent net undercount that is significantly different from zero.

  8. Census Coverage for Census Operational Outcomes

  This section summarizes the components of census coverage for person records based on the
  result of the census operations. This includes Mail Return Status, Nonresponse Followup
  (NRFU), and Coverage Followup (CFU). The components of census coverage discussed are
  correct enumerations, erroneous enumerations, and whole-person census imputations. Because
  operational outcomes are characteristics of the census records that we cannot measure in the
  P sample, we cannot generate dual system estimates for census operational outcomes. Therefore,
  this section does not show estimates of net coverage or omissions.

  8.1.      Mail Return Status

  The CCM estimated census coverage by mail return status of the housing unit where the person
  was enumerated. While most people in a housing unit for which we have a valid mail return
  were included on the mail return for that unit, some of the people in that housing unit were
  enumerated in a subsequent census operation. This analysis does not differentiate between these
  cases.

  For housing units that were part of the mail return universe and did return a questionnaire,
  Table 18 shows that the components of census coverage were about the same across the various
  dates of return. The percentage of whole-person census imputations was very small when a form
  was returned.

  There were 61 million person records in housing units that were mail-return eligible but did not
  have a valid return. Further, these housing units were in mailback areas, had pre-identified
  adequate address information for mailout, and were not undeliverable as addressed (UAA). For
  these cases without a valid return, we estimated that 3.7% were erroneous enumerations due to
  duplication and 6.9% required whole-person census imputations. For more information on the
  mailback operation, official counts, and an assessment of the mail return and mail response rates,
  see Letourneau (2012).



                                                           26
          Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 36 of 91



The last row of the table shows the component structure of the 18 million person records who
were not in the mail return universe. These include the enumerations in housing units a) in
Update/Enumerate or Remote Update/Enumerate TEAs, b) in mailback areas with pre-identified,
inadequate address information for mailing, or c) determined to be UAA. For these 18 million
census records, 11.0% were erroneous enumerations due to duplication, and 7.1% were
whole-person census imputations.

                   Table 18. Components of Census Coverage by Mail Return Date
                                             Correct           Erroneous Enumerations    Whole-Person
                              Census Count Enumerations       Duplication     Other        Census
       Mail Return Date       (Thousands)      (%)               (%)       Reasons (%) Imputations (%)
       U.S. Total                  300,703          94.7               2.8           0.5            2.0
                                        (0)       (<0.1)            (<0.1)        (<0.1)            (0)
       Valid Returns
           2/25-3/17                 8,065             97.4            2.1           0.3            0.2
                                        (0)           (0.3)          (0.3)        (<0.1)            (0)
           3/18-3/24                83,659             98.1            1.4           0.3            0.2
                                        (0)          (<0.1)         (<0.1)        (<0.1)            (0)
           3/25-3/31                65,740             97.5            1.9           0.4            0.2
                                        (0)          (<0.1)         (<0.1)        (<0.1)            (0)
           4/1 - 4/7                31,060             96.9            2.4           0.5            0.3
                                        (0)           (0.2)          (0.1)        (<0.1)            (0)
           4/8 - 4/15               14,990             96.5            2.7           0.5            0.3
                                        (0)           (0.2)          (0.2)        (<0.1)            (0)
           4/16 - 4/30              13,267             96.1            3.0           0.5            0.4
                                        (0)           (0.3)          (0.3)        (<0.1)            (0)
           5/1 - 9/7                 4,174             96.5            2.4           0.6            0.5
                                        (0)           (0.4)          (0.3)         (0.1)            (0)
       No Valid Return              61,307             88.6            3.7           0.9            6.9
                                        (0)           (0.1)          (0.1)        (<0.1)            (0)
       Not in Mail Return              18,442             81.2         11.0           0.8           7.1
       Universe                            (0)           (0.8)        (0.8)        (<0.1)           (0)
       Standard errors are in parentheses below the estimate.
       The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

8.2.     Nonresponse Followup Operations

The 2010 NRFU Operation included four 2010 Census field operations:

         NRFU
         NRFU Reinterview
         NRFU Vacant Delete Check, and
         NRFU Residual

The NRFU field operation primarily involved census enumerators interviewing and verifying the
status of housing units in areas that received a mailback 2010 Census questionnaire but did not
respond by mail. The NRFU Reinterview operation was a quality control check on the NRFU
enumerator’s work. The NRFU Vacant Delete Check (VDC) operation verified housing units


                                                       27
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 37 of 91



determined to be vacant or nonexistent during NRFU. Additionally, the VDC operation included
a first-time enumeration of housing units.

The NRFU Residual operation came about because monitoring of the NRFU field operation
detected a potentially large number of occupied housing units lacking information about the
number of people living in the housing unit. The NRFU Residual operation was the last attempt
to complete a full interview for this type of unit. Its workload also included housing units from
the NRFU field operation for which a questionnaire was completed, but no data were captured
for the case in the data capture system. Jackson et al. (2012) assesses the 2010 NRFU operation
and provides official workload totals and more detailed information about the operation.
Differences in counts between the census assessment and the CCM occur because we evaluated
only the persons included in the final census while the NRFU assessment covers persons and
housing units deleted during census processing. Keller and Fox (2012) have additional
breakdowns of the components of census coverage for cases in the NRFU operation not shown
here.

Table 19 shows the components of census person coverage focusing on whether the housing unit
was included in the NRFU or the VDC field operations. Most persons in housing units that were
part of the NRFU field operation but not in VDC were in housing units that were worked in May
and June. The table shows that 84.6% of the June cases were correct enumerations, compared to
90.2% of the cases in May. We can see that the percentage of whole-person census imputations
increases as the enumeration occurred further from Census Day.

For people in housing units in the VDC operation, results are shown by whether the housing unit
was included in the NRFU operation. The percentages of erroneous enumerations due to
duplication and whole-person census imputations were about the same for cases that had been
previously worked (15.3% and 17.0% in both VDC and NRFU) versus those being worked for
the first time (16.1% and 14.1% in VDC but not NRFU).




                                               28
          Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 38 of 91



                       Table 19: Components of Census Coverage for Persons by
                             Nonresponse Followup Field Operation Status
                                     Census          Correct         Erroneous Enumerations      Whole-Person
                                      Count        Enumerations     Duplication     Other          Census
NRFU Field Operation               (Thousands)         (%)              (%)      Reasons (%)    Imputations (%)
U.S. Total                             300,703             94.7              2.8          0.5                2.0
                                            (0)          (<0.1)           (<0.1)       (<0.1)                (0)
In NRFU but not VDC
   April                                 1,717               93.1           3.7           0.6               2.6
                                            (0)             (1.0)         (0.9)         (0.2)               (0)
   May                                  59,057               90.2           4.0           0.8               5.0
                                            (0)             (0.2)         (0.2)        (<0.1)               (0)
   June                                 14,766               84.6           4.8           0.9               9.6
                                            (0)             (0.5)         (0.5)        (<0.1)               (0)
   July and August                         211               74.8           6.8           1.2              17.3
                                            (0)             (4.1)         (4.3)         (0.8)               (0)
   Unknown Month                           175               66.1           2.3           0.5              31.2
                                            (0)             (1.3)         (1.2)         (0.2)               (0)
In VDC and in NRFU                        2,393              65.7          15.3           2.0              17.0
                                             (0)            (1.2)         (1.2)         (0.3)               (0)
In VDC but not NRFU                       2,828              69.0          16.1           0.8              14.1
                                             (0)            (2.4)         (2.4)         (0.2)               (0)
Not in NRFU or VDC but in                   349              76.6           8.1           0.3              14.9
NRFU Reinterview or Residual                 (0)            (2.4)         (2.4)        (<0.1)               (0)
Not in any NRFU Universe                  219,207           97.3            2.1           0.4                0.3
                                               (0)        (<0.1)         (<0.1)        (<0.1)                (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

Table 20 shows the components of census coverage for the NRFU Residual field operation. For
the person records in housing units in this field operation, 6.0% were erroneous enumerations
due to duplication and 32.8% were whole-person census imputations. Of the 32.8% where
whole-person census imputation was required, additional analysis showed that most were in
count imputation housing units where the unit was determined to be occupied on Census Day but
the population count needed to be imputed.




                                                       29
         Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 39 of 91



         Table 20. Components of Census Coverage by Nonresponse Followup Residual
                                                Correct             Erroneous Enumerations    Whole-Person
                                 Census Count Enumerations         Duplication     Other        Census
Operation                        (Thousands)      (%)                 (%)       Reasons (%) Imputations (%)
U.S. Total                            300,703          94.7                 2.8           0.5            2.0
                                           (0)       (<0.1)              (<0.1)        (<0.1)            (0)
NRFU Residual                           1,057              60.5             6.0          0.7            32.8
                                           (0)            (1.4)           (1.4)        (0.3)             (0)
Not in NRFU Residual but in            80,440              88.0             4.9          0.8             6.3
another NRFU operation                     (0)            (0.2)           (0.2)       (<0.1)             (0)
Not in any NRFU Universe                 219,207           97.3             2.1           0.4       0.3
                                              (0)        (<0.1)          (<0.1)        (<0.1)       (0)
Other NRFU operations include NRFU field operation, NRFU Reinterview, and NRFU Vacant Delete Check.
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

Table 21 shows the components of census coverage for the NRFU field operation cases by
respondent type for the housing unit. Proxy response cases had 5.6% erroneous enumerations
due to duplication and 23.1% whole-person census imputations. Household member respondent
cases have 4.2% erroneous enumerations due to duplication and 1.6% whole-person census
imputations.

                         Table 21. Components of Census Coverage by
                     Nonresponse Followup Field Operation Respondent Type
 Nonresponse Followup                          Correct             Erroneous Enumerations    Whole-Person
 Field Operation                Census Count Enumerations         Duplication     Other        Census
 Respondent Type                (Thousands)      (%)                 (%)       Reasons (%) Imputations (%)
 U.S. Total                          300,703          94.7                 2.8           0.5            2.0
                                          (0)       (<0.1)              (<0.1)        (<0.1)            (0)
 Household Member                     61,437              93.4             4.2          0.8             1.6
                                          (0)            (0.2)           (0.2)       (<0.1)             (0)
 Proxy                                16,294              70.1             5.6          1.1            23.1
                                          (0)            (0.3)           (0.3)       (<0.1)             (0)
 Unknown Respondent Type                 589              68.2             3.3          0.5            28.0
                                          (0)            (1.1)           (1.1)        (0.1)             (0)
 Not in NRFU Field Operation1           222,384           96.9            2.2           0.4             0.5
                                             (0)        (<0.1)         (<0.1)       (<0.1)              (0)
 Standard errors are in parentheses below the estimate.
 The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.
 1. Includes persons in another NRFU operation and persons not in any NRFU universe. For more information,
 see Keller and Fox (2012).

8.3.     Coverage Followup Operations

During the CFU operation, telephone interviews were conducted with respondents to determine
if changes should have been made to their household roster as reported on their initial census
return. The questions were designed to identify if people were missed or counted in error, and to
collect missing demographic data. Govern et al. (2012) documents the official counts and
provides more information on the CFU operation.

                                                    30
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 40 of 91



The CFU operation focused on situations in which there may have been erroneous enumerations
or omissions in the 2010 Census. The CCM does not produce estimates of omissions for census
operations. This section focuses on situations mostly designed to identify potential
overcounting. The CCM analysis is based on whether the CFU interview was a completed or a
non-completed case. The CCM does not evaluate if cases deleted by CFU were removed
correctly from the census. Keller and Fox (2012) shows components of census coverage results
for additional reasons for being part of the CFU operation.

Table 22 shows the components of census coverage for the person records in housing units
identified as having discrepancies between the reported population count and the number of valid
people listed on the questionnaire. A high discrepancy case occurs when the number of valid
people is more than the population count. A low discrepancy case occurs when the number of
valid people is less than the population count. When comparing completed to non-completed
cases for high discrepancy cases, the percentage of erroneous enumerations due to duplication
was 7.0 percentage points lower (4.7% versus 11.7%) and the percentage of erroneous
enumerations due to other reasons was 1.0 percentage points lower (0.8% versus 1.8%). For the
low discrepancy cases, there were no whole-person census imputations when the interview was
completed, compared to 13.6% imputed for the non-completed cases.

             Table 22. Components of Census Coverage by CFU Count Discrepancy
                                              Correct              Erroneous Enumerations    Whole-Person
                               Census Count Enumerations          Duplication     Other        Census
 Count Discrepancy             (Thousands)      (%)                  (%)       Reasons (%) Imputations (%)
 U.S. Total                         300,703          94.7                  2.8           0.5            2.0
                                         (0)       (<0.1)               (<0.1)        (<0.1)            (0)
 High Discrepancy Case
     Complete                          2,347               94.4            4.7          0.8             0.0
                                          (0)             (0.6)          (0.6)        (0.2)             (0)
      Non-Complete                     1,704               86.4           11.7          1.8             0.1
                                          (0)             (1.1)          (1.0)        (0.4)             (0)
 Low Discrepancy Case
     Complete                            943               96.5            2.8          0.7             0.0
                                          (0)             (0.9)          (0.8)        (0.3)             (0)
      Non-Complete                     1,039               80.1            4.4          1.9            13.6
                                          (0)             (1.2)          (1.1)        (0.5)             (0)
 Not a CFU Discrepancy Case            294,671            94.8           2.8            0.5             2.0
                                            (0)         (<0.1)        (<0.1)        (<0.1)              (0)
 Standard errors are in parentheses below the estimate.
 The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

A second reason for cases going to CFU was based on matching of administrative records to the
census responses by the Census Bureau Center for Administrative Records and Research
Application. The matching identified housing units in which at least one person was matched
between an administrative record and the census return and at least one person was identified on
the administrative record but not on the census return. Table 23 shows the results for these cases
by the interview completion status. Completed administrative records cases had 1.2% erroneous
enumerations due to duplication and 0.3% erroneous enumerations due to other reasons.


                                                     31
             Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 41 of 91



  Non-completed cases had 2.9% erroneous enumerations due to duplication and 1.3% erroneous
  enumerations due to others reasons.

        Table 23. Components of Census Coverage by CFU Administrative Records Matching
                                                       Correct            Erroneous Enumerations    Whole-Person
                                        Census Count Enumerations        Duplication     Other        Census
Group                                   (Thousands)      (%)                (%)       Reasons (%) Imputations (%)
U.S. Total                                   300,703          94.7                2.8           0.5            2.0
                                                  (0)       (<0.1)             (<0.1)        (<0.1)            (0)
Administrative Records Matching
   Complete                                     1,389             98.5            1.2          0.3             0.0
                                                   (0)           (0.5)          (0.5)        (0.1)             (0)
    Non-Complete                                  916             95.4            2.9          1.3             0.5
                                                   (0)           (1.0)          (0.9)        (0.4)             (0)
Not a CFU Administrative Record Case             298,398           94.6           2.8          0.5             2.0
                                                       (0)       (<0.1)        (<0.1)       (<0.1)             (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.

  A third reason cases went to CFU was the overcount coverage probe. For each person on the
  form, the respondent could indicate if the person sometimes stays or lives in college housing,
  military, jail, nursing home, or other places. Positive responses for a person or several people in
  a housing unit triggered the CFU interview for the housing unit. Table 24 shows the results for
  select overcount question probes by interview outcome. When the overcount reason was college,
  CFU completed interviews had 3.4% erroneous enumerations due to duplication and 0.8%
  erroneous enumerations due to other reasons. For non-completed cases, the estimates were
  16.2% and 3.5%, respectively.

  When several people in a housing unit indicated that they may have lived somewhere else,
  completed interview cases had a 6.2% estimate of erroneous enumerations due to duplication.
  Non-completed cases had a 13.8% estimate. When the other place was a jail, completed cases
  had 6.5% erroneous enumerations due to duplication and 4.1% erroneous enumerations due to
  other reasons. Non-completed cases for this reason had estimates of 2.4% and 2.6, respectively.
  An explanation for this unexpected result is a processing error that affected the roster change rate
  for those in the overcount reason “in jail or prison,” as documented in Govern et al. (2012).




                                                         32
              Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 42 of 91



   Table 24. Components of Census Coverage by Household Status of the CFU Overcount Question
                                                              Correct         Erroneous Enumerations         Whole-Person
                                           Census Count     Enumerations     Duplication   Other Reasons       Census
Overcount Question Reason                  (Thousands)          (%)             (%)             (%)         Imputations (%)
U.S. Total                                      300,703               94.7             2.8            0.5                 2.0
                                                     (0)            (<0.1)          (<0.1)         (<0.1)                 (0)

College
     Complete                                      2,034              95.8             3.4            0.8                0.0
                                                      (0)            (0.5)           (0.5)          (0.2)                (0)
       Non-Complete                                1,224              80.2            16.2            3.5                0.1
                                                      (0)            (1.2)           (1.1)          (0.6)                (0)

Military
     Complete                                        913              96.9             1.2            1.8                0.0
                                                      (0)            (0.6)           (0.5)          (0.4)                (0)
       Non-Complete                                  572              90.6             3.5            5.8                0.1
                                                      (0)            (1.6)           (1.2)          (1.0)                (0)

Jail
       Complete                                      167              89.4             6.5            4.1                0.0
                                                      (0)            (1.9)           (1.7)          (1.3)                (0)
       Non-Complete                                  142              94.8             2.4            2.6                0.2
                                                      (0)            (1.6)           (1.2)          (1.1)                (0)

Nursing Home
    Complete                                          75              90.7             9.1            0.1                0.0
                                                      (0)            (3.3)           (3.3)         (<0.1)                (0)
       Non-Complete                                   94              78.0            16.9            4.7                0.4
                                                      (0)            (4.6)           (3.9)          (2.7)                (0)

Multiple Reasons for Person
    Complete                                         283              92.2             7.4            0.4                0.0
                                                      (0)            (1.5)           (1.6)          (0.3)                (0)
       Non-Complete                                  204              89.0             9.2            1.5                0.3
                                                      (0)            (2.3)           (2.3)          (0.6)                (0)

Multiple People in Housing Unit Case
    Complete                                       1,201              92.0             6.2            1.8                0.0
                                                      (0)            (1.1)           (1.1)          (0.4)                (0)
       Non-Complete                                  827              83.5            13.8            2.7                0.0
                                                      (0)            (1.6)           (1.5)          (0.6)                (0)

Not a CFU Overcount Case                         292,967              94.8            2.7             0.5                2.0
                                                      (0)           (<0.1)         (<0.1)          (<0.1)                (0)
Census count is all of the people in the housing unit and excludes persons in group quarters and persons in Remote Alaska.
Standard errors are in parentheses below the estimate.

   Table 25 shows the component results for large household cases in the CFU operation. These
   are cases for which the population count provided by the respondent was equal to or greater than
   the number of spaces allotted to the form to fully enumerate the household. While the primary
   goal for conducting the CFU interview for these cases was to obtain the remaining demographic
   characteristics for all the people in the unit, the interview could result in determining some of the
   persons were erroneous enumerations and removing them. The estimates for large household
   completed cases were 3.0% erroneous enumerations due to duplication and 0.5% erroneous due
   to other reasons. For the non-completed large household cases, the estimates were 3.1% and
   0.6% respectively. These results were not significantly different.


                                                            33
         Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 43 of 91



           Table 25. Components of Census Coverage by CFU Large Household Status
                                                 Correct            Erroneous Enumerations    Whole-Person
                                  Census Count Enumerations        Duplication     Other        Census
Large Household Status            (Thousands)      (%)                (%)       Reasons (%) Imputations (%)
U.S. Total                             300,703          94.7                2.8           0.5            2.0
                                            (0)       (<0.1)             (<0.1)        (<0.1)            (0)
Large Household
    Complete                              6,654             96.5            3.0           0.5            0.0
                                             (0)           (0.4)          (0.4)        (<0.1)            (0)
    Non-Complete                          3,788             96.1            3.1           0.6            0.1
                                             (0)           (0.7)          (0.6)         (0.1)            (0)
Possible Large Household
     Complete                               118             93.3            6.6           0.1            0.0
                                             (0)           (5.3)          (5.4)         (0.1)            (0)
    Non-Complete                            141             86.8           12.5           0.8            0.0
                                             (0)           (5.7)          (5.2)         (0.7)            (0)
Not a CFU Large Household Case             290,002          94.6            2.8           0.5            2.1
                                                (0)       (<0.1)         (<0.1)        (<0.1)            (0)
Standard errors are in parentheses below the estimate.
The 2010 Census count excludes persons in group quarters and persons in Remote Alaska.




                                                     34
        Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 44 of 91



                                           References

Bentley, M. (2008), “Specifications for Bilingual Form Distribution in the 2010 Census (Phase
1),” DSSD 2010 Decennial Census Memorandum Series #B-4.

Bray, R. (2012), “Estimate of Census 2000 Person Duplication by Type of Return,” DSSD
Census 2000 Procedures and Operations Memorandum Series #Q-97.

Davis, P. and Mulligan, J. (2012), “2010 Census Coverage Measurement Estimation Report: Net
Coverage for the Household Population in the United States,” DSSD 2010 Census Coverage
Measurement Memorandum Series #2010-G-03.

Govern, K., Coombs, J., and Glorioso, R. (2012), “2010 Census Coverage Followup (CFU)
Assessment Report,” U.S. Census Bureau.

Jackson, G., Heimel, S., Walker, S., and Winder, W. (2012), “2010 Census Nonresponse
Followup Operations (NRO) Assessment,” U.S. Census Bureau.

Keller, A. and Fox, T. (2012), “2010 Census Coverage Measurement Estimation Report:
Components of Census Coverage Results for the Household Population in the United States,”
DSSD 2010 Census Coverage Measurement Memorandum Series #2010-G-04.

Kostanich, D. (2003), “Technical Assessment of A.C.E. Revision II,” DSSD A.C.E. Revision II
Memorandum Series #PP-61.

Letourneau, E. (2010), “Specification to Identify Replacement Mailing Housing Units in the
2010 Census,” DSSD 2010 Decennial Census Memorandum Series #G-04-R1.

Letourneau, E. (2012), “Mail Response/Return Rates Assessment for the 2010 Census,” U.S.
Census Bureau.

Mule, T. and Konicki, S. (2012), “Census Coverage Measurement Estimation Report: Summary
of Estimates of Coverage for Housing Unites in the United States,” DSSD 2010 Census
Coverage Measurement Memorandum Series #2010-G-02.

Mulligan, J. and Davis, P. (2012), “2010 Census Coverage Measurement: Description of
Race/Hispanic Origin Domain,” DSSD 2010 Census Coverage Measurement Memorandum
Series #2010-E-45.

Olson, D. (2012), “2010 Census Coverage Measurement Estimation Report: Aspects of
Modeling,” DSSD Census Coverage Measurement Memorandum Series #2010-G-10.

Rothhaas, C., Bentley, M., Hill, J. M., and Lestina, F. (2011), “2010 Census: Bilingual
Questionnaire Assessment Report,” DSSD 2010 CPEX Memorandum Series #C-01.




                                               35
       Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 45 of 91



Singh, R. (2003), “2010 Census Coverage Measurement – Goals and Objectives (Executive
Brief),” DSSD 2010 Census Coverage Measurement Memorandum Series #2010-A-1.

Wetrogan, S. and Cresce, A. (2001), “ESCAP II: Characteristics of Census Imputations,”
Executive Steering Committee for A.C.E. Policy II, Report 22.




                                             36
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 46 of 91




         EXHIBIT “C”
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 47 of 91



                              FINAL REPORT

National Advisory Committee on Racial, Ethnic, and Other Populations

Administrative Records, Internet, and Hard to Count Population Working Group

SUMMARY: The purpose of the Administrative Records, Internet and Hard to Count
(HTC) Population Working Group was to explore how plans for the 2020 Census may
impact hard-to-count populations. Specifically, the working group focused on how the
use of administrative records and third party data as well the utilization of the internet
will impact the enumeration of these groups. The HTC Working Group reviewed interim
findings from 2020 research and testing projects using administrative records and third
party data and findings from research and testing using the internet as a mode for data
collection. After reviewing these documents and presentations from the Census Bureau,
the HTC Working Group sought additional information from the Pew Research Center
regarding patterns of inequality in internet access and mobile phone usage. The working
group then discussed the problems in reaching hard-to-count groups, and potential
solutions to better enumerate the hard-to-count population through administrative records
and the internet. Finally, the working group came up with recommendations toward this
end, including identifying topics for further research.

This report contains the following sections:
       1. Issue
       2. Process
       3. Key Findings
       4. Recommendations


1. ISSUE

The Census Bureau is devising strategies to reduce the cost of the design and
implementation of the 2020 Census while at the same time maintaining high quality
results. A substantial additional cost for the Census Bureau involves households that do
not respond to the mail-out questionnaire and therefore require Nonresponse Follow-up
(NRFU) operations, including enumerators who knock on doors often multiple times to
get a response. In order to reduce this excess cost, the Census Bureau is investigating the
use of administrative records and third party data. As defined in the “Administrative
Records and Third Party Data Use in the 2020 Census Working Group Report,”
administrative data “refers to any information collected by federal or state agencies for
the purpose of administering programs or providing services” and third party data refers
to, “private, or commercial, data” that is “collected by third parties, which were acquired
by the Census Bureau.” By matching households with such records, the Census Bureau
can better exclude vacant households and determine which households require
enumeration and NRFU outreach. Such data can also be used to improve address ranges
and provide household contact information, to target specific demographics for sampling,
and to assist in editing/imputing household information where data is missing.



	                                              1	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 48 of 91




The first task of the HTC Working Group was to review how the use of this
administrative and third party data could impact groups that have been considered hard-
to-count in the traditional paper-based mail-in questionnaire. Groups that have typically
been harder to reach and/or enumerate include:

    •   racial and ethnic minorities
    •   persons who do not speak English fluently
    •   lower income persons
    •   homeless persons
    •   undocumented immigrants
    •   young mobile persons
    •   children
    •   persons who are angry at and/or distrust the government
    •   LGBTQ persons

This is not an exhaustive list, and hard-to-count persons exist across and within each
category above, but these represent the groups that have proven difficult to fully count.
Thus, our task was to evaluate how the proposed reliance on administrative records and
third party data could impact the enumeration of these groups.

In addition to working to improve Census enumeration with these data sources, the
Census Bureau is also researching how to enhance response by using internet modes.
The HTC Working Group was charged with evaluating how hard-to-count groups such as
those listed above might be affected by reliance on internet (including mobile phone
technology) to collect household data via the 2020 Census.


2. PROCESS

The HTC Working Group had 14 conference calls between January 2015 and April 2016.
We also met in person during a lunch and/or pre-NAC conference meetings in Spring
2015, Fall 2015, and Spring 2016. Our process during these calls and meetings involved
three steps:

    1) Information Gathering- We heard presentations from Census Bureau staff who
       reported on issues and testing of administrative records matching, use of third
       party data, and testing of internet modes of data collection. We sought out more
       information on internet inequalities from the Pew Research Center.

    2) Summarizing the Data- Working Group members summarized how specific hard-
       to-count groups may be affected by reliance on these data sources and internet
       use. To do this we used a google document “matrix” with boxes for each group
       that was then filled out by members.




	                                            2	
                     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 49 of 91



                     3) Devising Recommendations – Working Group members worked via a conference
                        call and in person at the May 2016 meeting to come up with recommendations.

                 Below we have listed our working group members and a table that includes the details of
                 our calls and meetings.

                 Working Group Members:

Wo		Working	Group	Convener		
    Dowling		        Julie		    Associate	Professor,	Department	of	Latina/Latino	Studies	
    		               		         University	of	Illinois,	Urbana	Champaign	
    NAC	Working	Group	Members		
    Akee	            Randall	 Assistant	Professsor,	Department	of	Public	Policy	
    		               		         University	of	California,	Los	Angeles	
    Amaya	           Gilberto	 Specialist,	International	Development		
    Fitisemanu	      Jacob		    Outreach	coordinator	for	the	Utah	Department	of	Health	Office	of	Health	Disparities	
    Gore	            Carol	     Vice	Chair	of	NAC	
    		               		         President	and	Chief	Executive	Officer,	Cook	Inlet	Housing	Authority	(CIHA)	
    Harris	          Kathleen	 Professor	of	Sociology	and	faculty	fellow	at	the	Carolina	Population	Center		
    		               		         University	of	North	Carolina	
    Katague	         Ditas	     Chair	of	NAC	
    		               		         Chief	of	Staff	to	California	Public	Utilities	Commissioner	
    Marlow	          Yolande	 Executive	director	of	the	Supreme	Court	Committee	on	Minority	Concerns	
    Maury	              Meghan	 Federal	policy	counsel	for	the	National	Gay	and	Lesbian	Task	Force	in	Washington,	DC	
    Medrano	            Pauline	 Former	Mayor	Pro	Tem	for	the	City	of	Dallas,	Texas	
    Michaels		          Stuart	    Senior	research	scientist	at	the	Academic	Research	Centers	at	NORC		
    Moua	               Mee	       President	and	Executive	Director,	Asian	Americans	Advancing	Justice	–	AAJC	
    Rodriguez	
    Lonebear	           Desi		     Member	of	Northern	Cheyenne	Tribe	
    Taualii	            Maile	     Assistant	Professor,	Department	of	Public	Health	Sciences	
    		                  		         University	of	Hawaii,	Honolulu	
    Census	Staff	and	Subject	Matter	Experts		
    Bates	              Nancy	     Senior	Researcher	for	Survey	Methodology		
    Bentley	            Michael		 Chief,	Census	Experiments	Branch		
    Chapin	             MaryAnn	 Program	Manager	for	Nonresponse	and	Coverage	Operations		
    Horwitz	            Rachel		   Census	Experiments	Branch		
    Hunter	Childs	      Jennifer	 Team	lead	for	Privacy	and	Confidentiality	Center	for	Survey	Measurement		
    Ingold	             Jane	      Team	Lead	for	Optimizing	Self-Response		
    Mule	               Tom	       Team	lead	for	Administrative	Records	Modeling		
    Rastogi	Porter	     Sonya	     Assistant	Center	Chief	for	Research,	Center	for	Administrative	Records		
    		                  		         Research	&	Applications	



                 	                                          3	
                  Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 50 of 91




             Details on Working Groups Calls, Meetings, and Documents/Sources:

          Description             Activities and Notes


          First Conference        Discussed the scope of work, administrative issues, FACA guidelines, and schedule with
1/30/15   Call                    the working group.


                                  Working Group members were sent links to the prior final reports submitted by the
                                  Administrative Records and Third Party Data (ARTPD) working group and other working
          Materials distributed   groups on Census website. The power point presentation by the ARTPD was also sent to
1/30/15   following first call    the group.
                                  The following documents were sent to working group: "Defining Hard-To-Survey
                                  Populations" by Roger Tourandeau; "Using a Geographic Segmentation to Understand,
                                  Predict, and Plan for Census and Survey Mail Nonresponse" by Nancy Bates and Mary
                                  Mulry; "The US Census Bureau Mail Return Rate Challenge: Crowdsourcing to Develop
                                  a Hard-to Count Score" by Chandra Erdman and Nancy Bates; "A Brief Review of
          Materials distributed   Coverage, Ethnographic Studies, and Changing Census Bureau Operations since the
 2/4/15   for February call       1970s" by Jennifer Hunter Childs
          Conference call--
          Who are
          traditionally the
          Hard to Count?

          Census Presenters:
          Nancy Bates and
          Jennifer Hunter         Both Nancy Bates and Jennifer Hunter Childs presented detailed information on the
2/26/15   Childs                  demographics of the hard to count.
          Conference call--
          2010 Census
          Operations to
          Capture the Hard to
          Count, 2020
          Research and
          Testing Operational
          Plans

          Census Presenters:
          Robin Pennington
          with Sarah Heimel,
          and Elizabeth           Robin Pennington presented on Non-Response Follow-up (NURFU) operations from
3/19/15   Poehler                 2010.

          Lunch Meeting at        A lunchtime working group meeting was held at the NAC. We went over the basics of the
3/26/15   NAC                     working group and several new members joined.




             	                                               4	
                  Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 51 of 91




          Conference call--
          We had a call to        Since new members joined after the NAC meeting, we had Nancy Bates and Jennifer
          orient all the new      Hunter Childs present on the traditionally hard to count population again. They gave the
4/13/15   members.                same presentation they gave during our February monthly call.
          Conference Call--
          Coverage and
          Quality of
          Administrative
          Records related to
          the Hard to Count

          Census presenters:
          Sonya Rastogi
          Porter and Brian        Both Brian Clark and Sonya Rastogi Porter presented on the quality and coverage of
4/28/16   Clark                   administrative records.
          Conference Call--
          How the Census
          Bureau is
          researching the use
          of administrative
          records and third-
          party data during the
          NRFU Operation in
          the 2015 Census
          Test.
                                  Tom Mule presented on NRFU Operation in the 2015 Census Test with a focus on how
          Census Presenter:       administrative records are being used when addresses do not self-respond to the initial
5/28/15   Tom Mule                census mailing attempts.
          Conference Call--
          Internet Test Plans

          Presenters: Rachel
          Horwitz and             Rachel Horwitz and Michael Bentley covered information about the Internet data
6/22/15   Michael Bentley         collection mode and respondents that use mobile devices to answer survey questions.
          Conference Call--
          Follow-up call on
          NRFU Operation in
          the 2015 Census
          Test

          Census Presenter:       Tom Mule presented additional information on the NRFU Operations in 2015 Census
7/28/15   Tom Mule                Test.
          Conference Call--
          Working Group
          Members discussion      This call focused on gaps in information and possible additional speakers. We decided on
8/20/15   on next steps           getting more information on internet inequalities.




             	                                                5	
                   Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 52 of 91



                                   The following links to documents were sent to the working group:

                                   “America’s Internet Access 2000-2015,” Pew Research Center, 2015:
                                   http://www.pewinternet.org/2015/06/26/americans-internet-access-2000-2015/

                                   “Mapping the Digital Divide” — Council of Economic Advisors Issues Brief, July 2015:
                                   https://www.whitehouse.gov/sites/default/files/wh_digital_divide_issue_brief.pdf

                                   “15% of Americans don’t use the internet. Who are they?” July 2015:
                                   http://www.pewresearch.org/fact-tank/2015/07/28/15-of-americans-dont-use-the-internet-
                                   who-are-they/

                                   “Who is not online and why?” 2013: http://www.pewinternet.org/2013/09/25/whos-not-
                                   online-and-why/

                                   “Exploring the Digital Nation: Embracing the Mobile Internet” — Report prepared by US
                                   Department Of Commerce National Telecommunications and Information
           Materials were          Administration, October 2014:
           distributed for the     http://www.ntia.doc.gov/files/ntia/publications/exploring_the_digital_nation_embracing_t
           call on internet        he_mobile_internet_10162014.pdf
 9/18/15   inequalities
           Conference Call--
           Internet Inequalities

           Presenter: Lee
           Rainie, Pew             Outside expert Lee Rainie from Pew Research Center presented to us about the digital
 9/22/15   Research Center         divide and internet/phone inequalities.
                                   Census and NAC working group members met Wednesday afternoon before the start of
           Meeting the day         NAC to finalize the presentation. We also developed our plan to create a "matrix" that
 10/7/15   before the NAC          describes issues and proposed solutions related to each population group.
           Conference Call--       We discussed dividing up the work, with members taking on different sections of the
10/27/15   Follow-up on matrix     matrix to complete.
           Conference Call--
           Additional follow-up
 12/3/15   on matrix               We went over gaps in the matrix and set a date for completion.
           Conference Call--
  2/2/16   Reviewed Timeline       We reviewed our timeline for completion and planned our next call.
           Conference Call--
           Brainstorming
  4/7/16   Session                 We had a brainstorming session on solutions for administrative records and internet.
           Materials distributed
           for NAC pre-
           meeting of the          The presentation with recommendations included and draft of the report were circulated
 5/21/16   working group           to working group.
                                   Working group members met to go over the report, presentation, and recommendations
           Meeting the day         the day before the NAC meeting. We worked on final revisions for the presentation to the
 5/25/16   before the NAC          NAC.
                                   NAC voted on all recommendations, making a few revisions before voting to approve all
 5/27/16   NAC VOTE                recommendations as they are currently listed in the report.


               	                                               6	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 53 of 91




3. KEY FINDINGS

From the presentations from the Census Bureau and documents shared with us, we
learned that it is more difficult to match administrative records with persons who are:

           – children
           – homeless
           – lower income
           – lower education
           – not English-speaking (immigrants)
           – do not have a social security number (undocumented immigrants)
           – racial/ethnic minorities - all were lower than whites, “Some Other Race”
             is the lowest

From the presentations by the Census Bureau and the Pew Research Center, we learned
that persons are less likely to have internet access at home and are less likely to have a
smart phone if they are:

           –   homeless
           –   lower income
           –   lower education
           –   older
           –   live in rural areas
           –   persons with disabilities
           –   primarily Spanish-speaking
           –    Latino, Black, or American Indian/Alaska Native (note: Asians had
               highest percent usage above whites, and Native Hawaiian and Pacific
               Islander not included as a category in data we examined.)

**Given what we have learned, it appears that vulnerable hard-to-count populations
will continue to be hard to enumerate even with advances in uses of internet
technology and administrative data matching. **


Below we have detailed some specific information on concerns and issues pertaining to
each group that we discussed. This list and the detail provided for each group are
certainly not exhaustive. Indeed, a full-length report could be written on each group
individually. The information here is just to provide a brief overview of the basic related
concerns regarding these populations that we discussed. Here, we cover just the basics of
potential barriers to being counted by the Census and being matched in administrative
records, as well as the internet access that each population has as this may impact reliance
on internet modes of data collection.




	                                            7	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 54 of 91



AFRICAN AMERICANS
African Americans have a lengthy history of discrimination and unequal treatment in this
country and this can lead to distrust of the government and hence apprehension about
responding to federal questionnaires. Lower income African Americans in economically
disadvantaged areas may be particularly vulnerable to an undercount. Enumerators may
not always have the cultural sensitivity needed to gain the trust of these individuals and
may themselves be fearful of low-income African American neighborhoods.

Also, a substantial proportion of African Americans are housed in juvenile and adult
correctional facilities and county jails. Populations in jails and juvenile institutions tend
to be fluid. African American homeless juveniles and adults also pose challenges to
enumeration.

African Americans and other racial/ethnic minorities were more difficult to match to
administrative records. And due to lower than average income, African Americans were
also less likely to have internet access at home.


LATINOS
Latinos also have faced significant discrimination in the US that may lead to distrust and
anxiety about filling out their census forms. Moreover, a significant proportion of Latinos
are immigrants and therefore more likely to be Spanish-speaking. Undocumented
immigrants may also fear identifying themselves on the census due to fears of
deportation. Also for both US-born and immigrant Latinos, lower average income means
they are less likely to have smart phone or internet at home.

Importantly, the “Other race" group (which is 97% Latino) was least likely to be matched
in administrative records data. Also immigrants and those who are undocumented
(lacking a social security number) are hard to match. This means Latinos at greater risk
for being missed when administrative records are used.


ASIANS
Like Latinos, a large percentage of Asians are foreign-born (60%) which means that
Asians may also face similar issues of fears of the government and language barriers (3/4
speak a language other than English at home; 35% of population is LEP). Some Asian
immigrants are from countries that do not have a census system or have used such a
system to harm community members; this may heighten distrust. They are also likely to
live in "unconventional" households (with extended family, etc.), which may pose
challenges to enumeration.

Administrative records data can be limited for various Asian groups with little detailed
national origin data. Many datasets report out Asian Americans as part of an "Other"
category (i.e., cannot distinguish who actually is Asian). Some administrative records
might have collected "Asian" responses even if they report them out as "other," detailed
data is not included. Third party data is even worse for Asian Americans.



	                                             8	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 55 of 91




Aggregate Asian data shows that Asian Americans have decent access to broadband
internet access. But specific Asian national origin groups have different access to
broadband. It is likely that certain segments will have a harder time accessing the survey
via the internet. This is particularly true for the older segment of our population, who are
likely to have language barrier issues coupled with technology issues.


AMERICAN INDIANS, ALASKA NATIVES
American Indians have also faced significant discrimination and thus may be more likely
to distrust the government. Poor maps as well as individuals living in unconventional
structures (illegal conversion of apartments; seemingly abandoned buildings) may pose
challenges to enumeration. There are very different issues in rural as compared to urban
populations for these groups. In rural areas, issues are similar to other small, remote
locations in general. In urban areas, issues are similar to other urban poor. Lack of
English proficiency for some groups may also be an issue in reaching these communities

AIAN groups were particularly difficult to match to administrative records. There are
possibilities for administrative record matching with the Indian Health Service and other
administrative data such as IRS records, social security, etc. But, non-tax filers will not
be in IRS data.

Overall, according to Census data, 58.2 % of American Indians use the internet which is
low compared to the average White household. Some remote locations have little internet
access. This is similar to issues for rural areas in general. Cell phone coverage may be
equally poor in some areas as well.


NATIVE HAWAIIANS, OTHER PACIFIC ISLANDERS
Native Hawaiians and Other Pacific Islanders may be difficult to enumerate for a number
if reasons including mistrust of the US government, negative perceptions of such
“paperwork/forms,” and inadequate explanations of why the census is necessary and what
will be done with the data. The NHOPI community also includes many with limited
English proficiency, multi-family and multi-generational households. Some groups may
be mobile/transient populations, and legal status issues exist for some.

Currently, 87% have a computer and 75% have internet with broadband subscription.
There is also broad use of mobile devices over desktop/laptop computers in these
populations.


LOW-INCOME
Low income persons had a 64% average Census 2000 return rate. There are many issues
that may be at play in this lower response, including housing instability. Administrative
records data matching for this group may face potential gaps for individuals who do not




	                                            9	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 56 of 91



file taxes or have W-2s. Other databases may be needed such as Social Security
disability.

Only, 78% of households with less than $30,000 use the internet. This is about 10%
below that of the next highest group $30,000-$50,000 and almost 20% lower than the
next group in the $50,000-70,000 group. There has been an increase in use over the 2000s
for the lowest income group, however, it still trails behind the other higher income groups
by a large amount at all points in time.


HOMELESS
Persons without stable housing pose a particular challenge for enumeration. This may be
amplified as the Census Bureau incorporates the use of administrative records and
internet as homeless individuals are less represented on both fronts. Homeless people are
unlikely to be represented in most administrative records because they are not regularly
interacting with systems like health care, tax returns, etc.

Many homeless youth are provided with cell phones through city programs (but accessing
data is sometimes problematic); many homeless people access Internet through local
public libraries and community centers.

Access to internet is spotty for the homeless, and when access is available, many
homeless people have other priorities such as accessing employment, checking email, etc.
In other words, it is not that this population completely lacks access, it is that they are not
going to waste their short time on the Internet to take the Census. Incentive programs
could be initiated to encourage participation.


UNDOCUMENTED
As detailed the descriptions of issues facing many of the racial/ethnic groups above, legal
status is a key issue in many communities with larger immigrant populations. Not only
are these persons difficult to match via administrative records due to lack of social
security numbers, but they are also fearful of filling out their census forms because they
are afraid detention and deportation if located by the government. They are also more
likely to be lower income, and therefore have less internet resources. The lower access to
matching records, lower internet access at home, and fear of filling out the census makes
this group very vulnerable to be undercounted. This could disproportionally impact
counts of the Latino and Asian populations in particular.


“CYNICAL FIFTH”/ANGRY WITH GOVERNMENT
The "cynical fifth" is a descriptor of a segment of the U.S. population that represents
almost 20% of the population. This descriptor was developed as part of a study carried
out by the Census Bureau in 2009 based on a survey of attitudes and beliefs toward the
Census in preparation for media outreach campaigns for the 2010 Census. This group




	                                             10	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 57 of 91



distinguished itself by a relatively high level of knowledge and familiarity with the
Census coupled with a high level of skepticism and mistrust about the Census.

Interestingly they were found to be demographically similar to the population as a whole,
that is, they could be found in every demographic group. This group is defined more by
their attitudes than their social characteristics. They are likely to be hard to count
because they are likely to be resistant to participation in the Census. They are also likely
difficult to identify via administrative records. Our committee's interest in this group
grew out of a discussion of certain more classically hard to count groups such as ethnic
groups in Hawaii and other American Indian groups who may be alienated and skeptical
about governmental institutions. Many Latinos, for example, are becoming increasingly
disillusioned with US immigration policy and the high level of detentions and
deportations that disproportionally impact their communities leading many to distrust the
government. However, we also recognized that there may be other segments of the
population that are members of majority racial groups who may also be resistant and
opposed to the government.

Given the apparent distribution of the "cynical fifth" throughout the population defined in
traditional social and demographic measures, it is hard to imagine administrative records
that could be used to target and reach them. Moreover, we do not have data on their
specific internet access or usage.


LGBTQ
Some groups are difficult to enumerate because the survey itself does not ask questions
that clearly define them. Such is the case with the LGBTQ community, the current census
does not ask for information on one’s sexual orientation or status as transgender or
genderqueer. Researchers utilizing census data to enumerate LGBTQ households must
rely on reporting “same-sex partner” households, since the only data gathered about
orientation is the gender of one’s partner.

In terms of administrative records, sexual orientation and gender identity/expression
(SOGIE) data is captured in few federal administrative records systems. However,
SOGIE questions are increasingly being added into medical records. From the standpoint
of determining household composition, best access might be: IRS, SNAP, TANF, where
we know there is an overrepresentation of LGBTQ people. Even same-sex relationship
data is rare in administrative records. If administrative records are used to approximate
households, it is VERY likely that same-sex couples will not be counted as in a
relationship because administrative records do not record that information.

With regard to internet, some studies show high levels of access, but use of different
websites than non-LGBTQ community. Internet use by low-income LGBTQ people is
often through LGBT community centers.




	                                           11	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 58 of 91



YOUNG AND MOBILE
Young and mobile individuals have been traditionally difficult to enumerate due to
frequent moves and/or housing instability. Young persons who have not established an
independent household residence may be harder to access via administrative records.
However, young persons have higher than average rates of internet and smart phone
usage leading to greater likelihood they could be reached with internet modes of data
collection. This, of course, varies by socio-economic status and race/ethnicity, as lower
income and/or racial minority young and mobile persons may still pose challenges to
enumerate as they may face barriers in access.


GROUP QUARTERS
According to the Census, “Group Quarters (GQ) are places where people live or stay, in a
group living arrangement, which are owned or managed by an entity or organization
providing housing and/or services for the residents. This is not a typical household-type
living arrangement. These services may include custodial or medical care as well as other
types of assistance, and residency is commonly restricted to those receiving these
services.” Some examples of group quarters living situations include correctional
facilities, nursing homes, military housing, and college residence halls. Since the Census
relies on household data, enumerating people in group quarters may be challenging. This
is particularly the case if persons may be counted in two locations, such as a college
student who lives at school, but may also be listed as a household member at his/her
parents’ home.

Administrative records may be difficult to match for persons in group living situations
where household members are typically not related to each other. With regard to internet
access, access for some group living situations may be quite high (colleges) but in others
may be very limited.


In concluding our findings section, based on the information we gathering and our
discussions, there are many concerns about the ability to reach hard to count groups with
the use of administrative records and internet data collection modes. We have developed
recommendations for solutions and have listed these in the next section, as they were
voted on and approved in the May 2016 NAC meeting.




	                                           12	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 59 of 91




4. RECOMMENDATIONS VOTED ON AND APPROVED BY NAC

The following recommendation (in bold) were voted on and approved on May 27, 2016.

    1) Further Research: There are lower administrative records matches for many
       of the most vulnerable groups as detailed in this report, including all
       racial/ethnic minority groups. Our first recommendation is an affirmation of
       the need for more research on better ways to enhance coverage for these
       groups.

       WG Explanation: As was detailed by the previous working group on
       Administrative Records and Third Party data, we find these records work well in
       matching records for the White and higher income populations but racial/ethnic
       minorities, lower income persons, and other HTC populations are likely to be
       missed. It is imperative that more research be done to work to remedy this.


    2) Exploring Other Datasets: There are a number of datasets that might prove
       useful in collecting data for HTC groups. We recommend that the Census
       Bureau work with local community groups and local organizations to
       identify these datasets. We have also identified a number of possible sources
       listed below.

           – Tribal data, including tribal data from local housing organizations

           – Many people experiencing homelessness are recorded in the Homeless
             Management Information System (HMIS); young people are similarly
             recorded in the Runaway and Homeless Youth Management Information
             System (RHYMIS).

           – There are limited records wherein same-sex relationships are being
             reported (health care records, for example). These may be accessed to
             locate data for same-sex couple households.

           – Investigate state department of labor records for income and other
             demographic administrative data

           – Investigate use of per capita payments to identify records for lower
             income and other HTC groups

           – Investigate administrative records including public utility data for low-
             income households, and low income utility programs (i.e. Lifeline, low
             income energy assistance programs)

           – Investigate the use of Department of Education data



	                                          13	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 60 of 91



    3) Explore How Other Census Datasets Can Better Count HTC Groups:
       Include individuals in different kinds of shelters and other non-household
       data in the American Community Survey (ACS). Without this data, some
       HTC populations may be missed and funding that is conditional on ACS data
       may not get to the communities that need it the most.


    4) Reaffirmation of Need to Follow “Decision Tree” Outlined by Administrative
       Records and Third Party Data Working Group: As the Census Bureau
       continues exploration of use of these data sources, we recommend that the
       Census meticulously examine the sources of these data, how they were
       obtained, possible consent and privacy concerns, and the overall quality of
       the data.

       WG Explanation: As was detailed by the previous working group on
       Administrative Records and Third Party data, we support the use of the proposed
       “decision tree” that incorporates an analysis of whether the data source’s
       “reputation and data stewardship practices align with those of the Census
       Bureau.” The Census should weigh the costs and benefits of each data source,
       including attention to how data was collected, quality, coverage, and issues
       related to privacy and public trust.


    5) Internet Outreach Solutions: Given the inequalities in internet access, the
       HTC Working Group recommends attention be given to creative ways to
       reach HTC groups by providing them with internet access to complete the
       online form. We have identified a number of suggestions towards this end:

           – Using mobile vans with internet

           – Using local community centers with internet

           – Making the Census page the home page at libraries and community
             centers

           – Incentive programs where time on a library or community center computer
             is extended (for 15 minutes, for example) if you fill out the Census

           – Wifi hotspots with power stations for people to charge their phone while
             taking the Census on their phone

           – Develop relationships with David Bohnett cyber centers nationwide to
             increase reaching LGBTQ and homeless. This report has more
             information about internet access through centers:
             https://www.lgbtmap.org/file/2014-lgbt-community-center-survey-report-
             cybercenter-program.pdf



	                                         14	
    Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 61 of 91



          – Using Facebook to reach populations

          – Developing an application that can be downloaded to a phone


    6) Offering Additional Language Options: In order to reach HTC groups who
       have high numbers of immigrants and persons with limited English, we
       recommend that the internet interfaces include as many languages as
       possible. Online forms could potentially include many more languages than
       the printed version.


    7) Prioritizing Language Minority Communities with a High Incidence of
       Limited English Proficiency: When choosing languages for translation, we
       recommend the Census Bureau consider not just the number of speakers, but
       smaller language communities that can only respond in their own language.


    8) Targeting HTC Communities Through Mapping: For example, in order to
       best target HTC groups with limited English, we recommend the Census
       Bureau provide data mapping by language so that areas with LEP
       individuals are highlighted and can be specifically targeted.


    9) Community Partnership and Outreach Solutions: In order to reach these
       HTC groups, we recommend that the effort to reach these groups be the
       priority for of the partnership and communications contract. Hiring
       strategies should prioritize local community contacts and stakeholders,
       specifically neighborhood-level advocates.


    10) Continued Need For Non-Internet Modes: The lack of administrative records
        coverage and lower internet access also necessitates that mail-out surveys
        and enumerators are still highly important for these group. We recommend
        continued commitment to traditional paper questionnaire modes, and
        aggressive outreach to continue to target HTC groups using the resources
        saved through the reduction in costs from increases in internet response.


    11) NAC Input: We recommend that the NAC have a continuing advisory role in
        working with Census to ensure HTC groups receive critical attention as the
        Census moves forward with plans for incorporating internet modes and the
        use of administrative records and third party data.




	                                       15	
Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 62 of 91




         EXHIBIT “D”
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 63 of 91



                                                                    Page 340

1                    UNITED STATES DISTRICT COURT

2                    SOUTHERN DISTRICT OF NEW YORK

3    - - - - - - - - - - - - - - - x

4    STATE OF NEW YORK, et al.,                  :

5                      Plaintiffs,               :

6            vs.                                 : Civil Action No.

7    UNITED STATES DEPARTMENT OF                 : 1:18-cv-2921-JMF

8    COMMERCE, et al.,                           :

9                      Defendants.               : Volume II

10   - - - - - - - - - - - - - - - x

11        CONTINUED VIDEOTAPED 30(b)(6)DEPOSITION OF:

12    UNITED STATES CENSUS BUREAU GIVEN BY JOHN M. ABOWD

13   DATE:             Friday, October 5, 2018

14   TIME:             9:05 a.m.

15   LOCATION:         Arnold & Porter Kaye Scholer

16                     601 Massachusetts Avenue, N.W.

17                     Washington, D.C.

18   REPORTED BY: Denise M. Brunet, RPR

19                     Reporter/Notary

20                     Veritext Legal Solutions

21                 1250 Eye Street, N.W., Suite 350

22                       Washington, D.C.            20005




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 64 of 91



                                                                   Page 341

1                     A P P E A R A N C E S

2

3    On behalf of the New York Immigration Coalition:

4                       DALE HO, ESQUIRE

5                       American Civil Liberties Union

6                          Foundation

7                       125 Broad Street

8                       18th Floor

9                       New York, New York               10004

10                      (212) 549-2693

11                      dale.ho@aclu.org

12

13                      SARAH BRANNON, ESQUIRE

14                      American Civil Liberties Union

15                         Foundation

16                      915 15th Street, Northwest

17                      Washington, D.C.              20005

18                      (202) 675-2337

19                      sbrannon@aclu.org

20

21

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 65 of 91



                                                                   Page 342

1    APPEARANCES (continued):

2

3    On behalf of the New York Immigration Coalition

4    (continued):

5                       JOHN A. FREEDMAN, ESQUIRE

6                       DAVID GERSCH, ESQUIRE

7                       Arnold & Porter Kaye Scholer, LLP

8                       601 Massachusetts Avenue, N.W.

9                       Washington, D.C.              20001

10                      (202) 942-5316

11                      john.freedman@arnoldporter.com

12

13   On behalf of the State of New York:

14                      DANIELLE FIDLER, ESQUIRE

15                      Assistant Attorney General

16                      Environmental Protection Bureau

17                      28 Liberty Street

18                      New York, New York               10005

19                      (212) 416-8441

20                      danielle.fidler@ag.ny.gov

21

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 66 of 91



                                                                   Page 343

1    APPEARANCES (continued):

2

3    On behalf of the Kravitz Plaintiffs:

4                       KARUN TILAK, ESQUIRE

5                       Covington & Burling

6                       850 10th Street, Northwest

7                       Washington, D.C.               20001

8                       (202) 662-6000

9                       ktilak@cov.com

10

11   On behalf of the Lupe Plaintiffs:

12                      NIYATI SHAH, ESQUIRE

13                      ERI ANDRIOLA, ESQUIRE

14                      Asian Americans Advancing Justice

15                      1620 L Street, Northwest

16                      Suite 1050

17                      Washington, D.C.               20036

18                      (202) 296-2300

19                      nshah@advancingjustice-aajc.org

20

21

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 67 of 91



                                                                   Page 344

1    APPEARANCES (continued):

2

3    On behalf of the City of San Jose & Black Alliance

4    for Just Immigration:

5                      DORIAN L. SPENCE, ESQUIRE

6                      Lawyers Committee for Civil Rights

7                         Under Law

8                      1500 K Street, Northwest

9                      Suite 900

10                     Washington, D.C.            20005

11                     (202) 662-8324

12                     dspence@lawyerscommittee.org

13

14   On behalf of the State of California:

15                     ANNA FERRARI, ESQUIRE

16                     Department of Justice

17                     Office of the Attorney General

18                     Government Law Section

19                     455 Golden Gate Avenue, Suite 11000

20                     San Francisco, California                 94102

21                     (415) 510-3779

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 68 of 91



                                                                   Page 345

1    APPEARANCES (continued):

2

3    On behalf of the State of California (continued):

4                      R. MATTHEW WISE, ESQUIRE

5                          (via telephone)

6                      Department of Justice

7                      Office of the Attorney General

8                      1300 I Street

9                      P.O. Box 944255

10                     Sacramento, California                 94244

11                     (916) 210-6053

12                     matthew.wise@doj.ca.gov

13

14   On behalf of Los Angeles Unified School District:

15                     KEITH YEOMANS, ESQUIRE

16                         (via telephone)

17                     Dannis Woliver Kelley

18                     115 Pine Avenue, Suite 500

19                     Long Beach, California                 90802

20                     (562) 366-8500

21                     keyomans@dwk.com

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 69 of 91



                                                                   Page 346

1    APPEARANCES (continued):

2

3    On behalf of the County of Los Angeles:

4                       DAVID I. HOLTZMAN, ESQUIRE

5                          (via telephone)

6                       Holland & Knight

7                       50 California Street

8                       Suite 2800

9                       San Francisco, California                    94111

10                      (415) 743-6909

11                      david.holtzman@hklaw.com

12

13   On behalf of Defendants:

14                      STEPHEN EHRLICH, ESQUIRE

15                      U.S. Department Of Justice

16                      Civil Division

17                      20 Massachusetts Avenue, Northwest

18                      Washington, D.C.              20530

19                      (202) 305-9802

20                      stephen.ehrlich@usdoj.gov

21

22   (Appearances continued on the next page.)




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 70 of 91



                                                                   Page 347

1    APPEARANCES (continued):

2

3    On behalf of Defendants (continued):

4                        MILES RYAN, ESQUIRE

5                        Office of the Chief Counsel for

6                            Economic Affairs

7                        Office of the General Counsel

8                        U.S. Department of Commerce

9                        U.S. Census Bureau

10                       4600 Silver Hill Road

11                       Suitland, Maryland                 20746

12                       (301) 763-9844

13                       miles.f.ryan.iii@census.gov

14

15   ALSO PRESENT:           Nhat Pham, Videographer

16

17

18

19

20

21

22




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 71 of 91



                                                                    Page 348

1                          C O N T E N T S

2    EXAMINATION BY:                                                       PAGE:

3    Mr. Ho                                                                349

4    Ms. Fidler                                                            436

5

6    ABOWD DEPOSITION EXHIBITS:                                            PAGE:

7    24 - Bates COM_DIS00009833 - 9909                                     349

8    25 - Bates COM_DIS0012757 - 762                                       349

9    26 - DSSD 2010 Census Coverage Measurement

10         Memorandum Series #2010-G-01                                    399

11   27 - Proposed Content Test on Citizenship

12         Question                                                        425

13   28 - Bates COM_DIS00010669 - 684                                      436

14   29 - Bates COM_DIS0013025 - 55                                        436

15

16            (*Exhibits attached to the transcript.)

17

18

19

20

21

22




                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 72 of 91



                                                                   Page 349

1                        P R O C E E D I N G S

2                (Abowd Deposition Exhibit Numbers 24 and

3    25 were marked for identification.)

4                THE VIDEOGRAPHER:              We're now on the

5    record at 9:05 on October 5th, 2018.                       This is the

6    continuation of the 30(b)(6) deposition of the

7    Census Bureau, given by John Abowd, taken in the

8    matter of the New York Immigration Coalition, et

9    al., v. United States Department of Commerce, et

10   al.

11               Our court reporter is Denise Brunet,

12   camera operator is Nhat Pham, both on behalf of

13   Veritext.

14               Attorneys present and attending remotely

15   will be noted on the stenographic record.                            Will

16   the court reporter please swear in the witness.

17   WHEREUPON,

18                             JOHN M. ABOWD,

19   called as a witness, and having been sworn by the

20   notary public, was examined and testified as

21   follows:

22                    EXAMINATION BY COUNSEL FOR




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 73 of 91



                                                                   Page 350

1                   NEW YORK IMMIGRATION COALITION

2    BY MR. HO:

3         Q      Good morning, Dr. Abowd.

4         A      Good morning.

5         Q      You understand that this is a

6    continuation of your 30(b)(6) deposition which

7    began on August 29th, 2018, correct?

8         A      Yes, I do.

9         Q      And do you understand that you remain

10   under oath today to tell the truth?

11        A      Yes, I do.

12        Q      Is there any reason that you can't tell

13   the truth today?

14        A      No, there is not.

15        Q      I would like to remind you not to jump in

16   and answer questions before I've finished asking a

17   question so that the court reporter can get

18   everything down.          Is that okay?

19        A      Yes, sir.

20        Q      In the interest of time, I'd like to

21   request that if it's possible, you try to answer

22   my questions, where appropriate, with a yes or a




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 74 of 91



                                                                   Page 382

1    It does not mean net undercount.

2                THE REPORTER:          Could you please repeat

3    your answer.

4                THE WITNESS:         Accurate enumeration in

5    this sentence means enumeration errors and

6    whole-person census imputations.                   It does not mean

7    net undercount.

8    BY MR. HO:

9         Q      Now, if you send an in-person enumerator

10   to a household that doesn't self-respond and that

11   doesn't result in a response, one way that you

12   could -- another way you could have of enumerating

13   that household is through a proxy response, which

14   means trying to obtain a response from someone who

15   is not a member of that household about that

16   household, correct?

17        A      Yes.

18        Q      And the Census Bureau agrees that proxy

19   enumeration generally results in lower quality

20   enumeration data than self-responses, correct?

21        A      Yes.

22        Q      And the Census Bureau agrees that a proxy




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 75 of 91



                                                                   Page 383

1    response is more likely to result in the omission

2    of a household member than a self-response,

3    correct?

4         A      I haven't looked at the table recently,

5    but I believe that's correct, yes.

6         Q      Let's go to the white paper again.                       And I

7    want to look at page 12, Bates number

8    COM_DIS09844, figure 3.

9         A      Figure 3, did you say?

10        Q      I believe so.          On page 12?

11        A      Okay.     I thought I heard 4.

12        Q      Okay.     Figure 3 depicts unit non-response

13   to the ACS from 2010 through 2016 comparing census

14   tracts with the lowest decile of housing units

15   containing a non-citizen to the census tracts in

16   the highest decile of housing units containing a

17   non-citizen, correct?

18        A      Correct.

19        Q      And for each year of ACS depicted here,

20   census tracts in the highest decile of housing

21   units containing a non-citizen have a lower

22   response rate to the ACS than do census tracts in




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 76 of 91



                                                                   Page 386

1    the same exhibit.

2         Q      Okay.     Well, given what we've talked

3    about, that unit non-response is lower in census

4    tracts that have higher percentages of

5    non-citizens and that ACS NRFU is less successful

6    in census tracts that have higher percentages of

7    households including a non-citizen, does the

8    Census Bureau expect that people who live in

9    census tracts with higher percentages of

10   households with a non-citizen would also be less

11   likely to provide proxy responses to the census

12   than people who live in other areas?

13        A      Accepting your premise about my testimony

14   from before, the Census Bureau believes that that

15   is likely, yes.

16        Q      Let's look at page 43 of the white paper,

17   Bates number COM_DIS09875.               Let's look at the last

18   full paragraph on this page.                About halfway down,

19   the second to last sentence starts -- it's about

20   halfway down in that paragraph.                  The second to

21   last sentence starts with, "As shown above."

22        A      Yes.




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 77 of 91



                                                                     Page 387

1           Q     "As shown above, reference persons are

2    much less likely to answer the citizenship

3    question for non-relatives in the household than

4    for themselves, so may be even less likely to

5    answer it for neighbors."

6                 Does the Census Bureau agree with the

7    statement that people are less likely to answer

8    the citizenship question for their neighbors than

9    for themselves?

10          A     Yes.

11          Q     Now, another way that you can enumerate

12   people when they don't self-respond to the census

13   is to try to enumerate them using administrative

14   records like tax returns; is that right?

15          A     All the way up to "like tax returns,"

16   yes.

17          Q     Okay.      Forget the tax returns.                 One way

18   that -- if you don't get a self-respond to the

19   census questionnaire, one way that you might try

20   to enumerate that household is with administrative

21   records, correct?

22          A     Yes.




                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 78 of 91



                                                                   Page 389

1    primarily why the Census Bureau would be unable to

2    link an ACS respondent to an administrative record

3    indicating citizenship status:                  One, because the

4    personally identifiable information on the survey

5    response might not be high quality enough to link

6    that person to administrative records; and, two,

7    because the survey respondent is not in the

8    administrative records at all; is that correct?

9                MR. EHRLICH:         Objection.         Form.

10               THE WITNESS:         Yes.

11   BY MR. HO:

12        Q      And if we look back at the graph,

13   figure 4, among 2016 ACS respondents, Hispanics

14   could not be linked to an administrative record at

15   a higher rate than non-Hispanic whites, correct?

16        A      Correct.

17        Q      Now, based on this data, would you agree

18   that the available evidence indicates that the

19   Census Bureau, generally speaking, cannot link

20   Hispanic survey respondents to administrative

21   records at as high a rate as it can for

22   non-Hispanic whites?




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 79 of 91



                                                                   Page 390

1         A      Yes.

2         Q      The administrative records referenced

3    here are the SSA and tax records, correct?

4         A      The individual tax identification number

5    records.

6         Q      You corrected me earlier when we talked

7    about enumeration via administrative records.

8    Could you just clarify what administrative records

9    the Census Bureau relies on when it tries to

10   enumerate people using administrative records?

11        A      There's two parts to the process for

12   using administrative records for enumeration.                        One

13   part is performing the record linkage to identify

14   all of the administrative records that might apply

15   to a particular household.               And the other part is

16   constructing a candidate administrative record

17   enumeration to be used during the NRFU process if

18   the first NRFU follow-up visit doesn't produce a

19   successful interview.

20               In the former part of the process,

21   there's extensive use of tax records.                      In the

22   latter part of the process, by agreement with the




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 80 of 91



                                                                   Page 391

1    IRS, none of the tax data survive to the record

2    that will be used for a candidate enumeration.

3    That was the distinction I was trying to...

4         Q      Would you agree that undocumented

5    individuals are less likely to be found in the

6    administrative records -- and when I say

7    undocumented individuals, I mean undocumented

8    immigrants -- are less likely to be found in the

9    administrative records that the Census Bureau uses

10   to enumerate people than persons who have legal

11   status in this country?

12        A      Yes.

13        Q      And would you agree that the Census

14   Bureau would have a more difficult time

15   enumerating undocumented immigrants through the

16   use of administrative records than it will for

17   persons with legal status?

18               MR. EHRLICH:         Objection.         Form.

19               THE WITNESS:         Yes.

20   BY MR. HO:

21        Q      Overall, would you agree that the Census

22   Bureau does not expect enumeration by




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 81 of 91



                                                                   Page 392

1    administrative records to be as successful for

2    non-citizens as it is for citizens?

3                MR. EHRLICH:         Objection.         Form.

4                THE WITNESS:         Yes.

5    BY MR. HO:

6         Q      Let's go to page 5 of the white paper,

7    Bates number COM_DIS09837.               And I'm looking at the

8    last paragraph on the page that starts with,

9    "Camarota."

10               "Camarota and Capizzano, 2004, conducted

11   focus groups with over 50 field representatives

12   (FRs) for the 2000 supplemental survey, a pilot

13   for the ACS.       FRs reported that foreign-born

14   respondents living in the country illegally or

15   from countries where there is distrust in

16   government were less likely to cooperate.                        Some

17   foreign-born respondents failed to list all

18   household members.           FRs suspected that some

19   foreign-born respondents misreported citizenship

20   status, and they" -- continuing to the next

21   page -- "believed this was due to recall bias, a

22   fear of the implications of certain responses or a




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 82 of 91



                                                                   Page 394

1    households to include a response for every member

2    of their household, such as children, correct?

3                MR. EHRLICH:         Objection.         Form.

4                THE WITNESS:         Are you referring to a

5    specific study that you want me to comment on?

6    BY MR. HO:

7         Q      I'm not.       I'm just -- my understanding

8    is -- and I just want you to correct me if my

9    understanding is mistaken -- that the Census

10   Bureau has looked at the historical undercount of

11   Hispanics in previous censuses.                  That's correct,

12   right?

13        A      Yes.

14        Q      Okay.     And one of the reasons that the

15   Census Bureau has attributed the undercount of

16   Hispanics to in previous censuses has been the

17   failure of Hispanic households to provide a

18   response for every member of their household,

19   correct?

20        A      Yes.

21        Q      Okay.     Now, the Census Bureau agrees that

22   if the citizenship question is included in the




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 83 of 91



                                                                   Page 396

1         A      I think I just answered that question.

2         Q      Is the evidence that we've seen and

3    discussed about item non-response, unit

4    non-response, breakoff rates with a citizenship

5    question, is that evidence consistent with the

6    notion that adding a citizenship question to the

7    census would cause an incremental increase in the

8    number of households that respond to the census

9    but don't provide a response for every member of

10   their household?

11        A      Yes.

12        Q      Now, NRFU efforts are only initiated if a

13   household fails to provide a response for that

14   household altogether, correct?

15        A      With a few minor exceptions outlined in

16   my expert report, correct.

17        Q      So if a household responds to the census,

18   but omits some of the members of that household,

19   the Census Bureau doesn't send in-person

20   enumerators to that person's door because you'd

21   have no way of knowing if they omitted some

22   members of their household, correct?




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 84 of 91



                                                                   Page 397

1         A      If the household's response passes the

2    sufficiency condition for being considered an

3    essentially complete response, then, yes.

4         Q      What's a sufficiency condition for being

5    considered a complete response?

6         A      It's a set of conditions that are checked

7    before the NRFU workload is generated to see

8    whether the response that came in from the

9    household is complete enough to essentially fill

10   in the rest with imputations or not.                     It varies by

11   type of enumeration area, but -- and the actual

12   conditions haven't been set for 2020 yet.

13               It is my way of saying there are some

14   cases that go to NRFU where there was an

15   incomplete response.            And I don't have

16   quantitative evidence on how many of those there

17   are, but, generally, you're right.                    Generally, if

18   you submit a self-response, it doesn't go to NRFU.

19        Q      Generally speaking, if you answer the

20   questions on the census questionnaire, the 10

21   questions, or 11, but you don't list every member

22   of the household, the Census Bureau is not going




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 85 of 91



                                                                   Page 398

1    to send an in-person enumerator to your door,

2    correct?

3         A      Correct.

4         Q      Okay.     And if you fill out the census

5    response, answer the 10 or 11 questions, but don't

6    list every member of your household, the Census

7    Bureau is not going to try to get a proxy response

8    for your household, right?

9         A      Correct.

10        Q      And if you answer the census

11   questionnaire, but you don't list every member of

12   your household, the Census Bureau is not going to

13   start imputing -- sorry -- the Census Bureau is

14   not going to start using administrative records to

15   enumerate additional members of your household,

16   correct?

17        A      That actually hasn't been determined, but

18   it's probably correct.

19        Q      Okay.     And if you answer the census

20   questionnaire, but you don't list every member of

21   your household, the Census Bureau isn't going to

22   start imputing additional members of your




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 86 of 91



                                                                   Page 399

1    household, correct?

2         A      Correct.

3         Q      I want to show a document that's been

4    marked as Exhibit 26.

5                (Abowd Deposition Exhibit Number 26 was

6    marked for identification.)

7    BY MR. HO:

8         Q      This is an official memo published by the

9    Census Bureau, correct?

10        A      It's part of the public memorandum series

11   following the 2010 census that documents the

12   coverage measurement studies, yes.

13        Q      And this memo, Exhibit 26, it was

14   produced by the Census Bureau in the ordinary

15   course of its business, not for the purposes of

16   litigation, correct?

17        A      Correct.

18        Q      Okay.     And the subject line of this

19   Census Bureau memo is, "2010 census coverage

20   measurement estimation report, summary of

21   estimates of coverage for persons in the United

22   States," correct?




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 87 of 91



                                                                   Page 456

1    through all the data, but I won't dispute it.

2         Q      Okay.     The Census Bureau acknowledges,

3    and you mentioned earlier, that there are local

4    undercounts for many hard-to-reach populations

5    that can exist and have sometimes persisted for

6    some time, for example, with the Hispanic

7    community, correct?

8                MR. EHRLICH:         Objection.         Form.

9                THE WITNESS:         So I don't think I said

10   that.    I said that we had documented differential

11   net undercounts at the national level.

12   BY MS. FIDLER:

13        Q      And those -- at the national level and

14   there can -- and there are -- there's data to show

15   that there have been persistent undercounts of the

16   Latin -- of the Hispanic community in particular,

17   correct?

18               MR. EHRLICH:         Objection.         Form.

19               THE WITNESS:         At the national level,

20   correct.

21   BY MS. FIDLER:

22        Q      With regard to local population, if there




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 88 of 91



                                                                   Page 457

1    are undercounts, funding for things like schools

2    and Medicare that rely on census population

3    numbers can be decreased, correct?

4                MR. EHRLICH:         Objection.         Form.

5                THE WITNESS:         The relation between

6    population measures for local communities and

7    funding is sometimes direct and sometimes

8    indirect.      In most cases, having a larger

9    population implies a larger share of the total

10   resource being allocated.

11   BY MS. FIDLER:

12        Q      Many respondents throughout the study

13   indicated an understanding that information is

14   required to be kept confidential, but also

15   indicated a fear that this could change and be

16   used against them in the future.                   Are you familiar

17   with that?

18        A      Yes.

19        Q      Is that a concern of the Census Bureau?

20        A      The Census Bureau is not concerned about

21   the current confidentiality protections embodied

22   in title 13.       Like any law, a law can be modified,




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 89 of 91



                                                                   Page 461

1    BY MS. FIDLER:

2         Q      Let me back up.           This is a focus group

3    that's describing that they do not want to provide

4    information because it is their understanding that

5    their landlords do not know that these numbers are

6    living in their household, correct?

7         A      Understood, yes.

8         Q      And in those cases when the census is

9    relying on proxy information, in part -- one of

10   the sources for proxy information are landlords,

11   correct, and landlord records, correct?

12        A      Yes.

13        Q      But in those cases where the landlords do

14   not know about the multigenerational housing, that

15   information would not be there, correct?

16        A      That's a reasonable presumption, yes.

17        Q      And so for subpopulations where

18   multigenerational housing is common, this could

19   present a problem for an accurate count of that

20   subpopulation, correct?

21        A      Yes.

22               MR. EHRLICH:         Objection.         Form.




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 90 of 91



                                                                   Page 465

1                   CERTIFICATE OF NOTARY PUBLIC

2                I, Denise M. Brunet, the officer before

3    whom the foregoing deposition was taken, do hereby

4    certify that the witness whose testimony appears

5    in the foregoing deposition was sworn by me; that

6    the testimony of said witness was taken by me

7    stenographically and thereafter reduced to print

8    by means of computer-assisted transcription by me

9    to the best of my ability; that I am neither

10   counsel for, related to, nor employed by any of

11   the parties to this litigation and have no

12   interest, financial or otherwise, in the outcome

13   of this matter.

14

                                          <%14541,Signature%>

15                                    __________________________

16                                    Denise M. Brunet

17                                    Notary Public in and for

18                                    The District of Columbia

19

20   My commission expires:

21   December 14, 2022

22



                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:18-cv-01865-RS Document 92-1 Filed 11/16/18 Page 91 of 91



                                                                   Page 468

1    New York Immigration Coalition v. US Dept.of Commerce

2    John Abowd, 30(b)(6)

3                ACKNOWLEDGMENT OF DEPONENT

4                         I, ______________________, do

5      hereby certify that I have read the foregoing

6      pages and that the same is a correct

7      transcription of the answers given by

8      me to the questions therein propounded,

9      except for the corrections or changes in form

10     or substance, if any, noted in the attached

11     Errata Sheet.

12

13     __________                  ________________________

14     DATE                            SIGNATURE

15

16

17

18

19

20

21

22     3028797




                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                        Case 3:18-cv-01865-RS Document 92-2 Filed 11/16/18 Page 1 of 3



                               1   Sue Ann Salmon Evans, State Bar No. 151562
                                   sevans@DWKesq.com
                               2   Keith A. Yeomans, State Bar No. 245600
                                   kyeomans@DWKesq.com
                               3   DANNIS WOLIVER KELLEY
                                   115 Pine Avenue, Suite 500
                               4   Long Beach, CA 90802
                                   Telephone: 562.366.8500
                               5   Facsimile: 562.366.8505

                               6   David R. Holmquist, State Bar No. 179872
                                   david.holmquist@lausd.net
                               7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                                   OFFICE OF GENERAL COUNSEL
                               8   333 S. Beaudry Avenue, 24th Floor
                                   Los Angeles, CA 90017
                               9   Telephone: 213.241.6601
                                   Facsimile: 213.241.8444
                              10
                                   Attorneys for Plaintiff-Intervenor
                              11   Los Angeles Unified School District
 115 PINE AVENUE, SUITE 500




                              12                                  UNITED STATES DISTRICT COURT
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13                                 NORTHERN DISTRICT OF CALIFORNIA

                              14                                     SAN FRANCISCO DIVISION

                              15

                              16   STATE OF CALIFORNIA, et al.,               Case No. 3:18-cv-01865-RS

                              17                   Plaintiffs,
                                   v.                                           DECLARATION OF KAREN RYBACK IN
                              18                                                SUPPORT OF LOS ANGELES UNIFIED
                                   WILBUR L. ROSS, JR., et al.,                 SCHOOL DISTRICT’S OPPOSITION TO
                              19                                                MOTION FOR SUMMARY JUDGMENT
                                                   Defendants.
                              20                                              Judge: Hon. Richard Seeborg
                                                                              Courtroom: 3
                              21                                              Date: December 7, 2018
                                                                              Time: 10:00 a.m.
                              22

                              23                                              Complaint filed March 26, 2018
                                                                              First Amended Complaint filed May 4, 2018
                              24
                                                                              Trial date: January 7, 2019
                              25

                              26
                              27

                              28

                                                                             1
DWK DMS 3321692v1
                                        DECLARATION OF KAREN RYBACK IN SUPPORT OF LAUSD’S OPPOSITION TO MSJ (18-cv-01865)
                                      Case 3:18-cv-01865-RS Document 92-2 Filed 11/16/18 Page 2 of 3



                               1                               DECLARATION OF KAREN RYBACK

                               2   I, Karen Ryback, declare as follows:

                               3           1.     I am the Executive Director for Federal and State Education Programs for the Los

                               4   Angeles Unified School District (“District”), the plaintiff-intervenor in this matter of State of

                               5   California v. Ross, U.S. District Court for the Northern District of California, case no. 3:18-cv-

                               6   01865. I have personal knowledge of the facts set forth in this declaration and if called as a

                               7   witness could competently testify as follows.

                               8           2.     In my capacity as Executive Director for Federal and State Education Programs for

                               9   LAUSD, I am familiar with federal educational funding programs that distribute funds to the

                              10   District.

                              11           3.     Title I, Part A (“Title I”) of the Elementary and Secondary Education Act

                                   (“ESEA”), as amended by the Every Student Succeeds Act (“ESSA”) provides federal financial
 115 PINE AVENUE, SUITE 500




                              12
   LONG BEACH, CA 90802
   DANNIS WOLIVER KELLEY




                              13   assistance to local educational agencies (“LEAs,”) with high numbers or high percentages of

                              14   children from low-income families. LEAs typically include school districts, charter schools,

                              15   county offices of education, and similar entities.

                              16           4.     Title I funds are allocated through a series of federal grants based on the number of

                              17   ‘formula children’ within an LEA. Formula children include economically disadvantaged

                              18   children between 5 and 17 years old.

                              19           5.     The number of qualifying economically disadvantaged children is determined

                              20   primarily on census poverty estimates and the cost of education in each state.

                              21           6.     In the 2017-18 school year, LAUSD received $333,498,040 in Title I funds.

                              22           7.     In the 2016-17 school year, LAUSD received $329,413,803 in Title I funds.

                              23           8.     In the 2015-16 school year, LAUSD received $299,618,648 in Title I funds.

                              24           9.     Title II, Part A (“Title II”) of the ESEA, as amended by the ESSA, provides

                              25   federal financial assistance to help LEAs improve teacher and principal quality through

                              26   professional development and to increase low-income and minority students’ access to effective

                              27   teachers, principals, and other school leaders.

                              28           10.    After allocation of a baseline figure tied to an LEA’s 2001-02 entitlement, the

                                                                          2
DWK DMS 3321692v1
                                     DECLARATION OF KAREN RYBACK IN SUPPORT OF LAUSD’S OPPOSITION TO MSJ (18-cv-01865)
                              Case 3:18-cv-01865-RS Document 92-2 Filed 11/16/18 Page 3 of 3



                       1   remaining funds are distributed pursuant to formulas using census derived data sets. First, 80% of

                       2   the remaining funds is distributed to LEAs in proportion to the number of families with incomes

                       3   below the poverty line within an LEA. Next, 20% of the remaining funds is distributed to LEAs

                       4   in proportion to their general population.

                       5           11.     In the 2017-18 school year, LAUSD received $27,580,219 in Title II funds.

                       6           12.     In the 2016-17 school year, LAUSD received $41,348,874 in Title II funds.

                       7           13.     In the 2015-16 school year, LAUSD received $42,042,847 in Title II funds.

                       8           14.     Title IV, Part A ("Title IV") of the ESEA, as amended by the ESSA, provides

                       9   federal financial assistance to LEAs to improve student access to specific educational programs as

                      10   well as educational technology.

                      11           15.     Title IV funds are allocated in direct proportion to an LEA's Title I funds.
            0
            0         12           16.     In the 2017-18 school year, LAUSD was slated to receive an estimated $7,000,000
     LL1
     -1 w co
    LI1           0   13   in Title IV funds, if directly allocated based on formula. However, the California Department of
            (f)
                  <
            wU
            z         14   Education ("CDE") changed the allocation to a competitive grant. LAUSD has submitted its
            111
    > > U
      <
    1.Z12
      Di CO
                      15   application although has not yet received a response from CDE.
            Z

     a      sz
            Lr)
            ,-1       16          17.     LAUSD depends on federal education funding for critical educational programs

                      17   and services. As the foregoing federal assistance programs are tied directly to census data, a

                      18   differential undercount on the 2020 Decennial Census for LAUSD's students or community of

                      19   any magnitude will have a measurable economic injury for LAUSD.

                      20

                      21          I declare under penalty of perjury, under the laws of the State of California and the United

                      22   States, that the foregoing is true and correct.

                      23          Executed November 16, 2018, in Los Angeles, California.

                      24

                      25
                                                                             Kare Ryback
                      26

                      27

                      28

                                                                 3
DWK DN1S 33216920
                            DECLARATION OF KAREN RYBACK IN SUPPORT OF LAUSD'S OPPOSITION TO MSJ (18-cv-01865)
                               Case 3:18-cv-01865-RS Document 92-3 Filed 11/16/18 Page 1 of 4



                         Sue Ann Salmon Evans, State Bar No. 151562
                         sevans@DWKesq.com
                     2   Keith A. Yeomans, State Bar No. 245600
                         kyeomans@DWKesq.com
                     3   DANNIS WOLIVER KELLEY
                         115 Pine Avenue, Suite 500
                     4   Long Beach, CA 90802
                         Telephone: 562.366.8500
                     5   Facsimile: 562.366.8505

                     6   David R. Holmquist, State Bar No. 179872
                         david.holmquist@lausd.net
                     7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                         OFFICE OF GENERAL COUNSEL
                     8   333 S. Beaudry Avenue, 24th Floor
                         Los Angeles, CA 90017
                     9   Telephone: 213.241.6601
                         Facsimile: 213.241.8444
                    10
                         Attorneys for Plaintiff-Intervenor
                    11   Los Angeles Unified School District
       0
                    12                                 UNITED STATES DISTRICT COURT
   Win o
   .7j El 00
   Ili 1.0
            cr)     13                                NORTHERN DISTRICT OF CALIFORNIA

   n u
   >
                    14                                    SAN FRANCISCO DIVISION
   o w =v
     >
     <
     KJ CO        15
   Z Z
   Z
   < 0- Z
  0 1-r) 2        16     STATE OF CALIFORNIA, et al.,               Case No. 3:18-cv-01865-RS
       ri

                  17                    Plaintiffs,
                         v.                                         DECLARATION OF PIA ESCUDERO IN
                  18                                                SUPPORT OF LOS ANGELES UNIFIED
                         WILBUR L. ROSS, JR., et al.,               SCHOOL DISTRICT'S OPPOSITION TO
                  19                                                MOTION FOR SUMMARY JUDGMENT
                                        Defendants.
                  20                                                Judge: Hon. Richard Seeborg
                                                                    Courtroom: 3
                  21                                                Date: December 7, 2018
                                                                    Time: 10:00 a.m.
                  22

                  23                                                Complaint filed March 26, 2018
                                                                    First Amended Complaint filed May 4, 2018
                  24
                                                                    Trial date: January 7, 2019
                  25

                  26

                  27
                  28

                                                                      1
DWK DMS 3321699v1
                              DECLARATION OF PIA ESCUDERO IN SUPPORT OF LAUSD'S OPPOSITION TO MSJ (18-cv-01865)
                            Case 3:18-cv-01865-RS Document 92-3 Filed 11/16/18 Page 2 of 4



                     1                                DECLARATION OF PIA ESCUDERO
                     2   I, Pia V. Escudero, declare as follows:

                     3           1.       I am the Executive Director of the Division of Student Health and Human Services

                     4   for the Los Angeles Unified School District ("LAUSD" or "District"), the plaintiff-intervenor in
                     5   this matter of State of California v. Ross, U.S. District Court for the Northern District of

                     6   California, case no. 3:18-cv-01865. I have personal knowledge of the facts set forth in this

                     7   declaration and if called as a witness could competently testify as follows.

                     8          2.        In my capacity as Executive Director of the Division of Student Health and Human

                     9   Services for LAUSD, I am familiar with the District's student enrollment and demographic data.

                    10   Much of the District's enrollment and demographic data, at the District level, is publicly available

                    11   on the LAUSD Open Data website, at https://my.lausd.net/opendata/dashboard. District
         0
   >-               12   enrollment and demographic data at the District level.
   ILI     CD
         W 00

   Yrn
           0
                    13          3.       For the 2017-18 school year, the District's total enrollment was 513,592 students.
   12L (I)
   W
    SL              14   The following represents the total number of District students in 2017-18 with the identified
   51
   > =
         a IL ,     15   demographic characteristics:
     13-1
   Z Z       n
             z
   Q
   0 in 3           16                a. Economically Disadvantaged students = 422,239 (82.21% of student body)

                    17                b. English Learners (incl. reclassified) = 248,282 (48.34% of student body)

                    18                c. Students with Disabilities = 65,886 (12.83% of student body)
                    19                d. Hispanic/Latino students = 377,142 (73.43% of student body)

                    20                e. White students = 51,588 (10.04% of student body)

                    21                f. African American/Black students = 40,081 (7.8% of student body)
                  22                  g. Asian students = 19,204 (3.74% of student body)

                  23            4.       For the 2016-17 school year, the District's total enrollment was 523,099 students.
                  24     The following represents the total number of District students in 2016-17 with the identified

                  25     demographic characteristics:

                  26                  a. Economically Disadvantaged students = 435,537 (83.26% of student body)

                  27                  b. English Learners (incl. reclassified) = 257,709 (49.26% of student body)

                  28                  c. Students with Disabilities = 66,349 (12.68% of student body)

                                                                 2
DWK DMS 3321699,1
                           DECLARATION OF PIA ESCUDERO IN SUPPORT OF LAUSD'S OPPOSITION TO MSJ (18-cv-01865)
                             Case 3:18-cv-01865-RS Document 92-3 Filed 11/16/18 Page 3 of 4



                                      d. Hispanic/Latino students = 386,897 (73.96% of student body)

                     2                e. White students = 52,536 (10.04% of student body)

                     3                f. African American/Black students = 41,903 (8.01% of student body)

                     4                g. Asian students = 19,681 (3.76% of student body)

                     5          5.       LAUSD is the second largest school district in the country and is broken down into

                     6   7 separate Board Districts.

                     7          6.       In Board District 1, over half (61%) of the population are renters, almost a quarter

                     8   (21.4%) of residents live in apartment buildings, and over 2,000 students experience

                     9   homelessness.

                    10          7.       In Board District 2, the vast majority of residents are renters (80%) and

                    11   Hispanic/Latino (70.9%). A high proportion of Board District 2 residents live in multi-unit
     0
       0            12   housing (40.6%), have limited English proficiency (32.5%), and over 3,000 students experience
     In  2;
   -1 im co
       ri
       aal          13   homelessness.
   Ce"
         ••• "4.
   .2, SI U
       Z
                    14          8.       In Board District 3, almost half of residents (44%) are renters, almost a third
   O
   >
       11J

    Qug             15   (28.7%) of residents live in apartment buildings, and more than 1,500 students experience
    Lu co
   zz
   ¢a z
    f.1 3           16   homelessness.

                    17          9.       In Board District 4, over half (54.08%) of residents are renters, over a third

                    18   (34.27%) of residents live in apartment buildings, and more than 800 students experience

                    19   homelessness.

                   20           10.      In Board District 5, over a quarter (25.85%) of families have children under age 6

                   21    and are Latino (68.87%), and more than 2,000 students experience homelessness.

                   22           11.      In Board District 6, many residents are renters (42.39%), almost a quarter of

                   23    families (21.5%) have children under the age of 6, and more than 3,500 students experience

                   24    homelessness.

                   25           12.      In Board District 7, more than half (55.2%) of residents are renters, over a quarter

                   26    (28.4%) of families have children under age 6. The neighborhood of Watts has a census block

                   27    group with the highest Low Response Score (44.2) in the City of Los Angeles, and more than

                   28    3,500 students experience homelessness.

                                                                 3
DWK DMS 3321699v1
                           DECLARATION OF PIA ESCUDERO IN SUPPORT OF LAUSD'S OPPOSITION TO MSJ (18-cv-01865)
                            Case 3:18-cv-01865-RS Document 92-3 Filed 11/16/18 Page 4 of 4



                                 13.     As compared to other school districts within the United States, LAUSD has a

                     2   disproportionately high number and percentage of vulnerable student populations that come from

                     3   immigrant families, students whose families rent apartments, students whose families reside in

                     4   multi-unit housing, as well as homeless students, economically disadvantaged students, English

                     5   Learners, Latino, and African American students.

                     6           14.     Recent and highly publicized immigration related policies and political rhetoric

                     7   coming from the current administration has generated an environment of fear and distrust in

                     8   LAUSD's diverse community, demonstrated by our outreach to parents at school sites, parents

                     9   declaring fear of accessing health & mental health programs, dealing with public agencies and

                    10   fear to access Medi-Cal & other benefits.

                    11
         0
         O          12
         w00
   LU
  •(i) rn
               0
                    13          I declare under penalty of perjury, under the laws of the State of California and the United
   LL1

  >
  n2
         LLI
                    14   States, that the foregoing is true and correct.
  o
  >
  f, w              15          Executed November 15, 2018, in Los Angel alifornia.
   •4 Wm

         Ln 3       16
         •
         rl

                    17
                                                                           Pia V. Escudero
                    18

                    19
                    20
                    21

                    22

                    23

                   24

                   25

                   26

                   27

                   28

                                                                 4
DWK DMS 3321699v1
                           DECLARATION OF PIA ESCUDERO IN SUPPORT OF LAUSD'S OPPOSITION TO MSJ (18-cv-01865)
